Exhibit 10.3

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 30th day of June, 2016, between
ARE-SD REGION NO. 36, LLC, a Delaware limited liability company (“Landlord”),
and TANDEM DIABETES CARE, INC., a Delaware corporation (“Tenant”).

Building:

10151 Barnes Canyon Road, San Diego, California

Premises:

The Building, containing approximately 48,880 rentable square feet, as
determined by Landlord, as shown on Exhibit A.

Project:

The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

Base Rent:

$0.92 per rentable square foot of the Premises per month

Rentable Area of Premises:  48,880 sq. ft.

Rentable Area of Project:  102,392 sq. ft.

Tenant’s Share of Operating Expenses of Building:  100%

Building’s Share of Operating Expenses of Project:  47.74%

Security Deposit:  None

Rent Adjustment Percentage:  3%

Base Term:

Beginning on the Commencement Date and ending 84 months from the first day of
the first full month following the Rent Commencement Date.

Permitted Use:

Light manufacturing including, without limitation, the manufacturing of
ambulatory pumps and related accessories, research and development, sales,
marketing, office and other related uses consistent with the character of the
Project; provided however, that any uses of the Project shall comply with
applicable Legal Requirements and all of the provisions of this Lease.

Address for Rent Payment:Landlord’s Notice Address:

Alexandria Real Estate Equities, Inc.385 E. Colorado Boulevard, Suite 299

Dept. LA 23447Pasadena, CA 91101

Pasadena, CA 91185-3447Attention: Corporate Secretary

Tenant’s Notice Address:

11045 Roselle Street, Suite 200
San Diego, California  92121
Attention: Kim D. Blickenstaff

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

[X]  EXHIBIT A - PREMISES DESCRIPTION

[X]  EXHIBIT B - DESCRIPTION OF PROJECT

[X]  EXHIBIT C - WORK LETTER

[X]  EXHIBIT D - COMMENCEMENT DATE

[X]  EXHIBIT E - RULES AND REGULATIONS

[X]  EXHIBIT F - TENANT’S PERSONAL PROPERTY

[X]  EXHIBIT G - INTENTIONALLY OMITTED

[X]  EXHIBIT H - LANDLORD’S WORK/SCHEDULE

[X]  EXHIBIT I - TENANT MAINTENANCE OBLIGATIONS

[X]  EXHIBIT J - HAZARDOUS MATERIALS LIST

[X]  EXHIBIT K - PIPE CLUSTER

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 2

1.Lease of Premises.  Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.  The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.”  Landlord grants Tenant the non-exclusive right to use
the Common Areas during the Term.  Landlord reserves the right to modify Common
Areas, provided that such modifications do not materially and adversely affect
Tenant’s access to or use and enjoyment of the Premises for the Permitted Use or
reduce the number of parking spaces available for Tenant’s use other than on a
temporary basis.  From and after the Commencement Date through the expiration of
the Term, Tenant shall have access to the Building and the Premises 24 hours a
day, 7 days a week, except in the case of emergencies, as the result of Legal
Requirements, the performance by Landlord of any installation, maintenance or
repairs, or any other temporary interruptions, and otherwise subject to the
terms of this Lease.

2.Delivery; Acceptance of Premises; Commencement Date.  Landlord shall, subject
to Force Majeure delays, make the Premises available to Tenant for Tenant’s Work
under the Work Letter (“Delivery” or “Deliver”) upon the full execution and
delivery of this Lease (collectively, the “Delivery Conditions”).  Upon Delivery
of the Premises to Tenant, the Premises shall be in water tight condition,
except for any leaks in connection with Landlord’s Work relating to the
installation of the new roof as reflected on Exhibit H.  If Landlord fails to
timely Deliver the Premises, Landlord shall not be liable to Tenant for any loss
or damage resulting therefrom, and this Lease shall not be void or voidable
except as provided herein.  If Landlord does not Deliver the Premises within 60
days of the mutual execution and delivery of this Lease by the parties for any
reason other than Force Majeure delays, this Lease may be terminated by Tenant
by written notice to Landlord, and if so terminated by Tenant, neither Landlord
nor Tenant shall have any further rights, duties or obligations under this
Lease, except with respect to provisions which expressly survive termination of
this Lease.  As used herein, the term “Tenant’s Work” shall have the meaning set
forth for such term in the Work Letter.  If Tenant does not elect to terminate
this Lease within 5 business days of the lapse of such 60 day period, such right
to terminate this Lease shall be waived and this Lease shall remain in full
force and effect.  

The “Commencement Date” shall be date Landlord Delivers the Premises to
Tenant.  The “Rent Commencement Date” shall be the earlier of:  (i) the date
Tenant commences conducting business on a continuous basis in at least 40% of
the Premises, or (ii) the “Outside Date,” which shall be the later of the date
the Landlord substantially completes Landlord’s Work (the “Completion Date”), or
December 1, 2016 (provided, however, that such date of December 1, 2016, shall
be extended 1 day for each day after the date that is 10 days after both
Delivery Conditions have been satisfied that Landlord fails to Deliver the
Premises to Tenant). Upon request of Landlord, Tenant shall execute and deliver
a written acknowledgment of the Commencement Date, the Rent Commencement Date
and the expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.  The “Term” of this Lease shall be
the Base Term, as defined above on the first page of this Lease and the
Extension Term which Tenant may elect pursuant to Section 39 hereof.

Tenant acknowledges that Landlord shall require access to the Premises following
the Commencement Date in order to perform the work described on Exhibit H
attached hereto (“Landlord’s Work”), which Landlord’s Work consists of the
“Initial Landlord’s Work” and the “Remaining Landlord’s Work” described on
Exhibit H.  Landlord’s Work shall be performed and completed at the sole cost
and expense of Landlord and no such cost or expense shall constitute an
Operating Expenses or be applied against the TI Allowance.  Tenant shall have no
right to request any changes to the scope of Landlord’s Work.  In no event shall
Landlord’s Work include any warm shell elements such as mechanical systems,
lobby, restrooms, moisture barrier or any other work not specifically described
on Exhibit H.  Landlord and its contractors shall have the right to enter the
Premises following the Commencement Date to perform Landlord’s Work.  Landlord
shall use reasonable efforts to cause the Initial Landlord’s Work to be
substantially completed within 60 days after the Commencement Date (subject to
Force Majeure delays and delays caused by Tenant).  During Landlord’s
performance of the Initial Landlord’s Work, Tenant’s access to the Premises for
the performance of Tenant’s Work shall be coordinated with Landlord and subject
to all reasonable restrictions and conditions Landlord may impose. Following the
substantial completion by Landlord of the Initial Landlord’s Work, Landlord does
not anticipate requiring much access

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 3

to the interior of the Building other than in connection with the electrical
upgrade portion (the “Electrical Work”) of the Remaining Landlord’s
Work.  Landlord shall coordinate its performance of the Electrical Work with
Tenant so as to minimize interference with Tenant’s performance of Tenant’s
Work.  Landlord shall use reasonable efforts to perform Landlord’s Work pursuant
to the schedule attached as part of Exhibit H and to cause Landlord’s Work to be
substantially completed on or before December 1, 2016 (as such date may be
extended by Force Majeure delays and delays caused by Tenant, the “Target
Completion Date”).  Landlord shall cause Landlord’s Work to be substantially
completed in accordance with applicable Legal Requirements.  Notwithstanding
anything to the contrary contained in this Lease, in no event shall Landlord’s
Work be considered substantially complete nor shall the Completion Date occur if
Tenant is unable to obtain a certificate or temporary certificate of occupancy
(or its equivalent) for the Premises permitting lawful occupancy of the Premises
in connection with the Tenant Improvements from the applicable Governmental
Authorities solely because of the failure of Landlord’s Work to be substantially
completed. If Landlord fails to substantially complete Landlord’s Work on or
before the Target Completion Date, Tenant shall receive a credit against Base
Rent, Operating Expenses and the Amenities Fee (as defined in Section 40(b))
first coming due after the Rent Commencement Date or, if applicable, the
expiration of the Abatement Period, for each day after the Target Completion
Date that Landlord fails to substantially complete Landlord’s Work.

If, prior to or during the construction of the Tenant Improvements, it is
reasonably determined by Landlord and Tenant that (i) the Structural Items are
not in good condition and repair, or (ii) there exists a defect in the
Structural Items (not including any defect being addressed as part of
the  Initial Landlord’s Work), which condition or defect was not caused by
Tenant or any Tenant Party, and which condition or defect requires Tenant to
delay construction of the Tenant Improvements, then the Outside Date shall be
extended 1 day for each day that construction of the Tenant Improvements is
delayed in order for Landlord to correct such condition or defect.  Landlord
shall be responsible, at Landlord’s sole cost, for repairing such Structural
Items, unless Tenant or any Tenant Party was responsible for the cause of such
repair.

Except as set forth in the Work Letter or as otherwise set forth in this
Lease:  (i) Tenant shall accept the Premises in their condition as of the
Commencement Date, subject to all applicable Legal Requirements (as defined in
Section 7 hereof); (ii) Landlord shall have no obligation for any defects in the
Premises; and (iii) Tenant’s taking possession of the Premises shall be
conclusive evidence that Tenant accepts the Premises.  Any occupancy of the
Premises by Tenant before the Commencement Date shall be subject to all of the
terms and conditions of this Lease, excluding the obligation to pay Base Rent
and Operating Expenses.

Tenant agrees and acknowledges that, except as otherwise expressly provided for
in this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted
Use.  This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.  

3.Rent.

(a)Base Rent.  Base Rent for the month in which the Rent Commencement Date
occurs shall be due and payable on or before the Rent Commencement Date.  Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof after the Rent Commencement Date, in
lawful money of the United States of America, at the office of Landlord for
payment of Rent set forth above, or to such other person or at such other place
as Landlord may from time to time designate in writing.  Payments of Base Rent
for any fractional calendar month shall be prorated.  The obligation of Tenant
to pay Base Rent and other sums to Landlord and the obligations of Landlord
under this Lease are independent obligations.  Tenant shall have no right at any
time to abate, reduce, or set-off any Rent (as defined in Section 5) due
hereunder except for any abatement as may be expressly provided in this
Lease.  Notwithstanding anything

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 4

to the contrary contained in this Lease, in no event shall Tenant be required to
pay for Base Rent or Operating Expenses for any period prior to the Rent
Commencement Date.

Notwithstanding anything to the contrary contained herein, so long as no Default
has occurred and is continuing under this Lease, Tenant shall not be required to
pay Base Rent with respect to the Premises for the period commencing on the
later of (i) the Rent Commencement Date, or (ii) February 1, 2017 (either, the
“Abatement Commencement Date”), through the date that is 7 months after the
Abatement Commencement Date (the “Abatement Period”).  Tenant shall commence or
resume, as applicable, paying Base Rent on the day immediately following the
expiration of the Abatement Period.

(b)Additional Rent.  In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”):  (i) commencing on the Rent Commencement
Date, Tenant’s Share of “Operating Expenses” (as defined in Section 5), and (ii)
any and all other amounts Tenant assumes or agrees to pay under the provisions
of this Lease, including, without limitation, any and all other sums that may
become due by reason of any default of Tenant or failure to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

4.Base Rent Adjustments.  

(a)Annual Adjustments.  Base Rent shall be increased on each annual anniversary
of the Rent Commencement Date (each an “Adjustment Date”) by multiplying the
Base Rent payable immediately before such Adjustment Date by the Rent Adjustment
Percentage and adding the resulting amount to the Base Rent payable immediately
before such Adjustment Date.  Base Rent, as so adjusted, shall thereafter be due
as provided herein.  Base Rent adjustments for any fractional calendar month
shall be prorated.

(b)TI Allowance.  Landlord shall, subject to the terms of the Work Letter, make
available to Tenant the TI Allowance (as defined in the Work Letter). Commencing
on the Rent Commencement Date and continuing thereafter on the first day of each
month during the Base Term, Tenant shall pay the amount necessary to fully
amortize the portion of the TI Allowance actually funded by Landlord, if any, in
equal monthly payments with interest on the TI Allowance at a rate of 8% per
annum over the Base Term (“TI Rent”), which interest shall begin to accrue on
the date that Landlord first disburses such TI Allowance or any portion(s)
thereof.  Such interest shall accrue only on that portion of the TI Allowance
that has actually been disbursed in accordance with the Work Letter and shall
cease to accrue on such disbursed portions of the TI Allowance when such
disbursed portions of the TI Allowance have been paid by Tenant to
Landlord.  Tenant may prepay all or a portion of the TI Rent at any time during
the Base Term without penalty.  Interest accruing on the disbursed TI Allowance
so prepaid shall cease upon such receipt by Landlord of such payment and the
amount of the outstanding TI Rent shall be reduced to reflect such prepayment
and the cessation of interest on the prepaid portion of the TI Allowance.

5.Operating Expense Payments.  Following the Commencement Date, Landlord shall
endeavor to, at least 30 days prior to the beginning of each calendar year
during the Term, deliver to Tenant a written estimate of Operating Expenses for
each calendar year during the Term (the “Annual Estimate”), which may be revised
by Landlord from time to time during such calendar year (but not more than twice
in any given calendar year during the Term).  Commencing on the Rent
Commencement Date and continuing thereafter on the first day of each month
during the Term, Tenant shall pay Landlord an amount equal to 1/12th of Tenant’s
Share of the Annual Estimate.  Payments for any fractional calendar month shall
be prorated.

The term “Operating Expenses” means all actual costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building (including the Building’s Share of all costs and
expenses of any kind or description incurred or accrued by Landlord with respect
to the Project which are not specific to the Building or any other building
located in the Project) (including, without duplication, Taxes (as defined in
Section 9), Permitted Capital Repairs and Improvements (as defined below)
amortized over the useful life of such capital items (as reasonably

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 5

determined by Landlord taking into account all relevant factors), and the costs
of Landlord’s third party property manager or, if there is no third party
property manager, administration rent in the amount of 2.0% of Base Rent
(provided that during the Abatement Period, Tenant shall nonetheless be required
to pay administration rent each month equal to the amount of the administration
rent that Tenant would have been required to pay in the absence of there being
an Abatement Period), excluding only:

(a)the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

(b)capital expenditures except for capital expenditures (i) which are required
in order to comply with Legal Requirements (but excluding Landlord’s obligations
under Section 7 below which are designated as being at Landlord’s sole cost and
not as part of Operating Expenses); (ii) triggered by Tenant’s use of the
Building, and/or (iii) the need for which was caused by Tenant or any Tenant
Party (collectively, “Permitted Capital Repairs and Improvements”);

(c)interest, principal payments, points or fees on any Mortgage (as defined in
Section 27) debts of Landlord, financing costs and amortization of funds
borrowed by Landlord, whether secured or unsecured and all payments of base rent
(but not taxes or operating expenses) under any ground lease or other underlying
lease of all or any portion of the Project;

(d)depreciation of the Project (notwithstanding the foregoing, the pass through
of Permitted Capital Repairs and Improvements, subject to applicable
amortization on a straight-line basis is allowable under this Lease);

(e)marketing, advertising, legal and space planning expenses and leasing
commissions and other costs and expenses incurred in procuring and leasing space
to tenants for the Project, including any leasing office maintained in the
Project, free rent and construction allowances for tenants;

(f)legal and other costs and expenses incurred in the negotiation or enforcement
of leases;

(g)costs for or in connection with completing, fixturing, improving, renovating,
painting, redecorating or other work, which Landlord pays for or performs for
other tenants within their premises (including, without limitation, costs for
permits, licenses and inspections), and costs of correcting defects in such
work;

(h)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i)salaries, wages, benefits and other compensation paid to (i) personnel of
Landlord or its agents or contractors above the position of the person,
regardless of title, who has day-to-day management responsibility for the
Project or (ii) officers and employees of Landlord or its affiliates who are not
assigned in whole or in part to the operation, management, maintenance or repair
of the Project; provided, however, that with respect to any such person who does
not devote substantially all of his or her employed time to the Project, the
salaries, wages, benefits and other compensation of such person shall be
prorated to reflect time spent on matters related to operating, managing,
maintaining or repairing the Project in comparison to the time spent on matters
unrelated to operating, managing, maintaining or repairing the Project;

(j)general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(k)costs (including, without limitation, attorneys’ fees and costs of
settlement, judgments and payments in lieu thereof) incurred in connection with
disputes with tenants, other occupants, or prospective tenants, and costs and
expenses, including legal fees, incurred in connection with negotiations or
disputes

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 6

with employees, consultants, management agents, leasing agents, purchasers or
mortgagees of the Building;

(l)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m)penalties, fines or interest incurred as a result of Landlord‘s inability or
failure  to make payment of Taxes and/or to file any tax or informational
returns when due, or from Landlord’s failure to make any payment of Taxes
required to be made by Landlord hereunder before delinquency;

(n)costs paid to Landlord or to subsidiaries or affiliates of Landlord for goods
and/or services in or to the Project to the extent the same exceeds the costs of
such goods and/or services rendered by unaffiliated third parties on a
competitive basis;

(o)costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p)costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(q)costs incurred in the sale or refinancing of the Project;

(r)net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;

(s)any costs incurred to remove, study, test or remediate Hazardous Material in
or about the Building or the Project for which Tenant is not responsible under
Section 30 hereof;

(t)the cost of Structural Items (as defined in Section 13) for which Landlord is
solely responsible pursuant to Section 13;

(u)costs (not including the Amenities Fee payable pursuant to Section 40 below
and not as part of Operating Expenses) relating to the Torreyana Project and/or
the Amenities (as such terms are defined in Section 40(a)), not including the
cost of any ancillary services or items payable by Tenant in connection with its
use of the Torreyana Project or the Amenities.  For the avoidance of any doubt,
Tenant shall be obligated to pay for all services and items payable by Tenant
pursuant to Section 40, any use agreements relating to Tenant’s use of the
Torreyana Project and/or the Amenities and any other agreements executed by
Tenant in connection with the use of the Torreyana Project and/or the Amenities,
which services and items shall not be considered Operating Expenses;

(v)the cost of Landlord’s Work and the cost of correcting defects in Landlord’s
Work;

(w)in-house legal fees;

(x)any entertainment, dining or travel expenses for any purpose;

(y)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by insurance (or, if Landlord fails to maintain the
insurance required to be carried by Landlord pursuant to Section 17, would have
been reimbursed by insurance required to be carried by Landlord pursuant to
Section 17);

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 7

(z)costs occasioned by condemnation;

(aa)costs and expenses resulting from the gross negligence or willful misconduct
of Landlord;

(bb)any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

(cc)reserves for future improvements, repairs or replacements; and

(dd)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

Landlord shall not be entitled to collect Operating Expenses from the tenants of
the Project in excess of 100% of the total Operating Expenses actually incurred
by Landlord nor shall Landlord be entitled to make any profit from Landlord’s
collection of Operating Expenses.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year.  If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant.  If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 120 days after Tenant’s receipt thereof, shall contest any item therein
by giving written notice to Landlord, specifying each item contested and the
reason therefor. If, during such 120 day period, Tenant reasonably and in good
faith questions or contests the accuracy of Landlord’s statement of Tenant’s
Share of Operating Expenses, Landlord will provide Tenant (or an agent or
representative designated by Tenant by written notice to Landlord) with access
to Landlord’s books and records relating to the operation of the Project and
such information as Landlord reasonably determines to be responsive to Tenant’s
questions (the “Expense Information”).  If after Tenant’s review of such Expense
Information, Landlord and Tenant cannot agree upon the amount of Tenant’s Share
of Operating Expenses, then Tenant shall have the right to have a reputable,
regionally recognized, independent public accounting firm selected by Tenant and
approved by Landlord (which approval shall not be unreasonably withheld or
delayed), working pursuant to a fee arrangement other than a contingent fee (at
Tenant’s sole cost and expense), audit and/or review the Expense Information for
the year in question (the “Independent Review”).  The results of any such
Independent Review shall be binding on Landlord and Tenant.  If the Independent
Review shows that the payments actually made by Tenant with respect to Operating
Expenses for the calendar year in question exceeded Tenant’s Share of Operating
Expenses for such calendar year, Landlord shall at Landlord’s option either (i)
credit the excess amount to the next succeeding installments of estimated
Operating Expenses or (ii) pay the excess to Tenant within 30 days after
delivery of such results, except that after the expiration or earlier
termination of this Lease or if Tenant is delinquent in its obligation to pay
Rent, Landlord shall pay the excess to Tenant after deducting all other amounts
due Landlord.  If the Independent Review shows that Tenant’s payments with
respect to Operating Expenses for such calendar year were less than Tenant’s
Share of Operating Expenses for the calendar year, Tenant shall pay the
deficiency to Landlord within 30 days after delivery of such results.  If the
Independent Review shows that Tenant has overpaid with respect to Operating
Expenses by more than 5% then Landlord shall reimburse Tenant for all costs
incurred by Tenant for the Independent Review. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 8

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter.  Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use.  Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

6.Intentionally Omitted.  

7.Use.  The Premises shall be used solely for one or more of the uses defined as
the Permitted Use set forth in the basic lease provisions on page 1 of this
Lease, and in compliance with all laws, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to the Premises, and to the use and occupancy
thereof, including, without limitation, the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq. (together with the regulations promulgated pursuant
thereto, “ADA”) (collectively, “Legal Requirements” and each, a “Legal
Requirement”).  Tenant shall, upon 5 days’ written notice from Landlord,
discontinue any use of the Premises which is declared by any Governmental
Authority (as defined in Section 9) having jurisdiction to be a violation of a
Legal Requirement.  Tenant will not use or permit the Premises to be used for
any purpose or in any manner that would void Tenant’s or Landlord’s insurance,
increase the insurance risk, or cause the disallowance of any sprinkler credits.
The use that Tenant has disclosed to Landlord that Tenant will be making of the
Premises as of the Commencement Date will not result in the voidance of or an
increased insurance risk or cause the disallowance of any sprinkler credits with
respect to the insurance currently being maintained by Landlord. Tenant shall
not permit any part of the Premises to be used as a “place of public
accommodation”, as defined in the ADA or any similar legal requirement.  Tenant
shall reimburse Landlord promptly upon demand for any additional premium charged
for any such insurance policy by reason of Tenant’s failure to comply with the
provisions of this Section or otherwise caused by Tenant’s use and/or occupancy
of the Premises.  Tenant will use the Premises in a careful, safe and proper
manner and will not commit or permit waste, overload the floor or structure of
the Premises, subject the Premises to use that would damage the Premises or
obstruct or interfere with the rights of Landlord or other tenants or occupants
of the Project, including conducting or giving notice of any auction,
liquidation, or going out of business sale on the Premises, or using or allowing
the Premises to be used for any unlawful purpose.  Tenant shall cause any
equipment or machinery to be installed in the Premises so as to reasonably
prevent sounds or vibrations from the Premises from extending into Common Areas,
or other space in the Project.  Tenant shall not place any machinery or
equipment weighing 500 pounds or more in or upon the Premises or transport or
move such items through the Common Areas of the Project or in the Project
elevators without the prior written consent of Landlord, which consent shall not
be unreasonably withheld.  Except as may be provided under the Work Letter,
Tenant shall not, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, use the Premises in any manner which will
require ventilation, air exchange, heating, gas, steam, electricity or water
beyond the existing capacity of the Project as proportionately allocated to the
Premises based upon Tenant’s Share as usually furnished for the Permitted Use.

Landlord shall, at Landlord’s sole cost (and not as an Operating Expense), be
responsible for the compliance of the Common Areas of the Project with Legal
Requirements (including the ADA) as of the Rent Commencement Date, including the
following: (a) accessibility requirements for exterior paving (uneven walks,
slip resistance, maximum slopes and cross slopes), (b) accessible parking
requirements (parking stall slope, dimensions, signage, and pedestrian access),
(c) accessible pedestrian curb cuts and ramps (where required), (d) existing
parking striping (parking stall size, adequate drive aisles, signage), (e)
existing fire lane (width, access, radius, signage), (f) thresholds at Building
entries and exits (to meet accessibility requirements), (g) existing drainage
patterns and storm water management (outside of the scope of any proposed
exterior improvements, such as a loading dock or generator), existing
landscaping and irrigation (height, distances from utilities, obstruction of
visibility triangles), (h) existing exterior lighting (as required for exiting
and parking lot safety), (i) existing exterior backflow, (j) existing exterior
fire alarm bells and fire sprinkler access, and (k) existing exterior Building
address numbers only.  For the avoidance of doubt, Landlord shall, at Landlord’s
sole cost (and not as an Operating Expense), be responsible for Title

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 9

24 Energy Calculation upgrades or storm water management code change compliance
triggered by Landlord’s Work, the repair or replacement of Structural Items or
work undertaken by Landlord at the Project for 10121 Barnes Canyon Road.  Except
as otherwise provided in this Section 7, following the Rent Commencement Date,
Landlord shall, as an Operating Expense (to the extent such Legal Requirement is
generally applicable to similar buildings in the area in which the Project is
located) and at Tenant’s expense (to the extent such Legal Requirement is
triggered by reason of Tenant’s, as compared to other tenants of the Project,
specific use of the Premises or Tenant’s Alterations) make any alterations or
modifications to the Common Areas or the exterior of the Building that are
required by Legal Requirements. For the avoidance of doubt, notwithstanding
anything to the contrary contained in this Lease, except for Landlord’s
obligations expressly set forth in this Section 7, Landlord’s obligation to
deliver the Premises in water tight condition (subject to the first paragraph of
Section 2) and the requirement that Landlord’s Work be completed in accordance
with Legal Requirements, Landlord is making no representation regarding (and
shall in no event be responsible for) the compliance of the Building with Legal
Requirements as of the Commencement Date, and Tenant shall be responsible, as
part of the construction of the Tenant Improvements, for the compliance of the
Building with Legal Requirement as of the Substantial Completion (as defined in
the Work Letter) of the Tenant Improvements.

Tenant, at its sole expense, shall make any alterations or modifications to the
interior or the exterior of the Premises that are required by Legal Requirements
(including, without limitation, compliance of the Premises with the ADA)
applicable to Tenant’s particular use or occupancy of the Premises, Tenant’s
construction of the Tenant Improvements and/or any other work undertaken by
Tenant at the Project.  Notwithstanding the foregoing and for the avoidance of
doubt, Tenant shall, at Tenant’s cost, be responsible for any Title 24 Energy
Calculation upgrades or storm water management code change compliance triggered
by any work undertaken by Tenant at the Project including, without limitation,
the Tenant Improvements and Alterations and any work undertaken by Tenant in the
Common Areas.  Notwithstanding any other provision herein to the contrary,
Tenant shall be responsible for any and all demands, claims, liabilities,
losses, costs, expenses, actions, causes of action, damages or judgments, and
all reasonable expenses incurred in investigating or resisting the same
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Tenant’s failure to comply with Legal Requirements applicable to
Tenant’s particular use or occupancy of the Premises, the Tenant Improvements,
or Tenant’s Alterations, and Tenant shall indemnify, defend, hold and save
Landlord harmless from and against any and all Claims arising out of or in
connection with any failure of the Premises to comply with any Legal Requirement
applicable to Tenant’s particular use or occupancy of the Premises, the Tenant
Improvements or Tenant’s Alterations. For purposes of Section 1938 of the
California Civil Code, as of the date of this Lease, the Project has not been
inspected by a certified access specialist.

8.Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent (not to exceed 125% of the Base
Rent in effect during the last 30 days of the Term), and (iv) all other payments
shall continue under the terms of this Lease.  If Tenant remains in possession
of the Premises after the expiration or earlier termination of the Term without
the express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall (1)
for the first 30 days of such holdover, be equal to 125% of Base Rent in effect
during the last 30 days of the Term, and (2) thereafter, be equal to 150% of
Base Rent in effect during the last 30 days of the Term, and (B) Tenant shall be
responsible for all damages suffered by Landlord resulting from or occasioned by
Tenant’s holding over, including consequential damages.  No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Section 8 shall not
be construed as consent for Tenant to retain possession of the
Premises.  Acceptance by Landlord

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 10

of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

9.Taxes.  Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes:  (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project.  Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing
Taxes.  Notwithstanding anything to the contrary herein, Landlord shall only
charge Tenant for assessments as if those assessments were paid by Landlord over
the longest possible term which Landlord is permitted to pay for the applicable
assessments without additional charge other than interest, if any, provided
under the terms of the underlying assessments.  Taxes shall not include any
franchise taxes or inheritance taxes imposed on Landlord or any net income taxes
imposed on Landlord except to the extent such net income taxes are in
substitution for any Taxes payable hereunder.  If any such Tax is levied or
assessed directly against Tenant, then Tenant shall be responsible for and shall
pay the same at such times and in such manner as the taxing authority shall
require.  Tenant shall pay, prior to delinquency, any and all Taxes levied or
assessed against any personal property or trade fixtures placed by Tenant in the
Premises, whether levied or assessed against Landlord or Tenant.  If any Taxes
on Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property, or if the assessed valuation of the Project is increased by
a value attributable to improvements in or alterations to the Premises, whether
owned by Landlord or Tenant and whether or not affixed to the real property so
as to become a part thereof, higher than the base valuation on which Landlord
from time-to-time allocates Taxes to all tenants in the Project, Landlord shall
have the right, but not the obligation, to pay such Taxes.  Landlord’s
reasonable determination of any excess assessed valuation shall be binding and
conclusive, absent manifest error.  The amount of any such payment by Landlord
shall constitute Additional Rent due from Tenant to Landlord immediately upon
demand.

10.Parking.  Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall, at no additional cost during the Term, have the
exclusive right to use the 194 parking spaces located in those areas designated
on Exhibit A attached hereto, subject in each case to Landlord’s rules and
regulations (as referenced in Section 26 below).  Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties,
including other tenants of the Project.

11.Utilities, Services. Landlord shall provide, subject to the terms of this
Section 11, water, electricity, heat, light, power, sewer, and other utilities
(including gas and fire sprinklers to the extent the Project is plumbed for such
services), refuse and trash collection and janitorial services for the Common
Areas (collectively, “Utilities”).  Landlord shall pay, as Operating Expenses or
subject to Tenant’s reimbursement obligation below, for all Utilities used on
the Premises, all maintenance charges for Utilities, and any storm sewer charges
or other similar charges for Utilities imposed by any Governmental Authority or
Utility provider, and any taxes, penalties, surcharges or similar charges
thereon.  Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term.  Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord.  No interruption
or failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or, except as otherwise set forth in the immediately
following paragraph, the abatement of Rent.  Tenant agrees to limit use of water
and sewer to normal restroom use and that used in the conduct of its business
operations.  

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 11

Tenant shall have access to the Premises and Utilities shall be available to the
Premises 24 hours per day, 7 days per week, except in the case of emergencies,
as the result of Legal Requirements, the failure of any Utility provider to
provide such Utilities, the performance by Landlord or any Utility provider of
any installation, maintenance or repairs, or any other temporary
interruptions.  Tenant shall be responsible for obtaining its own janitorial
services for the Premises.

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 3
consecutive business days after Landlord shall have received written notice
thereof from Tenant (which notice may initially be delivered via e-mail to the
individual(s) designated by Landlord to receive e-mail notices and followed up
concurrently with a written notice to Landlord), and (iii) as a result of such
Service Interruption, the conduct of Tenant’s normal operations in the Premises
are materially and adversely affected, then there shall be an abatement of one
day’s Base Rent for each day during which such Service Interruption continues
after such 3 business day period; provided, however, that if any part of the
Premises is reasonably useable for Tenant’s normal business operations or if
Tenant conducts all or any part of its operations in any portion of the Premises
notwithstanding such Service Interruption, then the amount of each daily
abatement of Base Rent shall only be proportionate to the nature and extent of
the interruption of Tenant’s normal operations or ability to use the
Premises.  The rights granted to Tenant under this paragraph shall be Tenant’s
sole and exclusive remedy resulting from a failure of Landlord to provide
services, and Landlord shall not otherwise be liable for any loss or damage
suffered or sustained by Tenant resulting from any failure or cessation of
services.  For purposes hereof, the term “Essential Services” shall mean the
following services:  HVAC service, water, sewer and electricity, but in each
case only to the extent that Landlord has an obligation to provide same to
Tenant under this Lease.  The provisions of this paragraph shall only apply as
long as the original Tenant is the tenant occupying the Premises under this
Lease and shall not apply to any assignee or sublessee.

Notwithstanding anything to the contrary contained herein, Tenant shall have the
right to install, at Tenant’s sole cost and expense, one emergency generator,
and related screening of a design and type reasonably acceptable to Landlord
(the “Emergency Generator”) in a portion of Project reasonably acceptable to
Landlord (“Generator Area”).  Commencing on the date such Emergency Generator is
installed, Tenant shall have all of the obligations under this Lease with
respect to the Generator Area as though the Generator Area were part of the
Premises.  The number of parking spaces available to Tenant under this Lease may
be reduced by the number of parking spaces impacted by the Generator Area, if
any.  Tenant shall, if required by Landlord, remove the Emergency Generator at
the expiration or earlier termination of this Lease.  Tenant shall surrender the
Generator Area free of any debris and trash and free of any Hazardous Materials
upon the expiration or earlier termination of the Term.  Landlord shall have no
obligation to make any repairs or improvements to the Emergency Generator or the
Generator Area and Tenant shall maintain the Emergency Generator and the
Generator Area, at Tenant’s sole cost and expense, in good repair and condition
during the Term.

12.Alterations and Tenant’s Property.  Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld. Tenant may construct nonstructural Alterations in the
Premises without Landlord’s prior approval if the aggregate cost of all such
work does not exceed $75,000 per Alteration (a “Notice-Only Alteration”),
provided Tenant notifies Landlord in writing of such intended Notice-Only
Alteration, and such notice shall be accompanied by plans, specifications, work
contracts and such other information concerning the nature and cost of the
Notice-Only Alteration as may be reasonably requested by Landlord, which notice
and accompanying materials shall be delivered to Landlord not less

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 12

than 15 days in advance of any proposed construction. If Landlord approves any
Alterations, Landlord may impose such conditions on Tenant in connection with
the commencement, performance and completion of such Alterations as Landlord may
deem appropriate in Landlord’s reasonable discretion.  Any request for approval
of Alterations, other than Notice-Only Alterations, shall be in writing,
delivered not less than 15 business days in advance of any proposed
construction, and accompanied by plans, specifications, bid proposals, work
contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying
materials.  Landlord’s right to review plans and specifications and to monitor
construction shall be solely for its own benefit, and Landlord shall have no
duty to ensure that such plans and specifications or construction comply with
applicable Legal Requirements.  Tenant shall cause, at its sole cost and
expense, all Alterations to comply with insurance requirements and with Legal
Requirements and shall implement at its sole cost and expense any alteration or
modification required by Legal Requirements as a result of any
Alterations.  Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to 1% of all charges incurred by Tenant or its contractors or
agents in connection with any Alteration to cover Landlord’s overhead and
expenses for plan review, coordination, scheduling and supervision.  Before
Tenant begins any Alteration, Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law.  Tenant shall
reimburse Landlord for, and indemnify and hold Landlord harmless from, any
expense incurred by Landlord by reason of faulty work done by Tenant or its
contractors, delays caused by such work, or inadequate cleanup.  

Tenant shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to
provide) certificates of insurance for workers’ compensation and other coverage
in amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for personal injury or property damage
during construction.  Upon completion of any Alterations, Tenant shall deliver
to Landlord:  (i) sworn statements setting forth the names of all contractors
and subcontractors who did the work and final lien waivers from all such
contractors and subcontractors; and (ii) “as built” plans for any such
Alteration, if such plans are typically made for the type of Alterations
involved.

Tenant shall have the right, at Tenant’s cost and expense, to install a dock
high door on the south-east facing side of the Building in the same location as
one of the roll up doors existing on the date of this Lease.  Tenant’s
installation of such dock high door shall constitute an Alteration and shall be
installed subject and pursuant to the provisions of this Section 12.  At the
expiration or earlier termination of the Term, if required by Landlord, Tenant
shall, at Tenant cost and expense, remove the dock high door and restore the
area to the same condition it was in as of the Commencement Date.

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof.  Notwithstanding
the foregoing, Landlord may, at the time its approval of any such Installation
is requested, or at the time it receives notice of a Notice-Only Alteration,
notify Tenant that Landlord requires that Tenant remove such Installation upon
the expiration or earlier termination of the Term, in which event Tenant shall
remove such Installation in accordance with the immediately succeeding
sentence.  Upon the expiration or earlier termination of the Term, Tenant shall
remove (i) any Installations for which Landlord has given Tenant notice of
removal in accordance with the immediately preceding sentence, and (ii) all of
Tenant’s Property (as hereinafter defined), and Tenant shall restore and repair
any damage caused by or occasioned as a result of such removal, including,
without limitation, capping off all such connections behind the walls of the
Premises and repairing any holes.  During any restoration period beyond the
expiration or earlier termination of the Term, Tenant shall pay Rent to Landlord
as provided herein as if said space were otherwise occupied by Tenant.  If
Landlord is requested by Tenant or any lender, lessor or other person or entity
claiming an interest in any of Tenant's Property to waive any lien Landlord may
have against any of Tenant's Property, and Landlord consents to such waiver,
then Landlord shall be entitled to be paid as administrative rent a fee of
$1,000 per occurrence for its time and effort in preparing and negotiating such
a waiver of lien.  

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 13

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, furniture, fixtures, machinery,
trade fixtures and other personal property or equipment of Tenant that may be
removed without material damage to the Premises, and (z) “Installations” means
all property of any kind paid for with the TI Fund, all Alterations, all
fixtures, and all partitions, hardware, built-in machinery, built-in casework
and cabinets and other similar additions, equipment, property and improvements
built into the Premises so as to become an integral part of the Premises,
including, without limitation, fume hoods which penetrate the roof or plenum
area, built-in cold rooms, built-in warm rooms, walk-in cold rooms, walk-in warm
rooms, deionized water systems, glass washing equipment, autoclaves, chillers,
built-in plumbing, electrical and mechanical equipment and systems, and any
power generator and transfer switch.  Notwithstanding anything to the contrary
contained herein, except for the dock high door referenced in the third
paragraph of this Section 12, in no event shall Tenant be required to remove the
Tenant Improvements at the expiration or earlier termination of the Term, and
Tenant shall have no right to remove any of the Tenant Improvements at any time
during the Term or at the expiration or earlier termination of the Term.

13.Landlord’s Repairs.  Landlord shall, at Landlord's sole expense (and not as
an Operating Expense), be responsible for capital repairs and replacements of
the structural elements of the roof (not including the roof membrane, which may
be passed through as part of Operating Expenses except to the extent the cost
thereof is excluded from Operating Expenses pursuant to Section 5 hereof) and
underground utilities, exterior walls, foundation, concrete subflooring, and the
Pipe Cluster (“Structural Items”) unless the need for such repairs or
replacements is caused by Tenant or any Tenant Parties, in which case Tenant
shall bear the full cost to repair or replace such Structural Items.  Landlord
shall, as an Operating Expense, be responsible for the routine maintenance and
repair of such Structural Items.  Landlord, as an Operating Expense, shall
maintain, repair and replace the roof membrane and all of the exterior, parking
and other Common Areas of the Project, including HVAC, plumbing, fire
sprinklers, elevators and all other building systems serving the Premises and
other portions of the Project (“Building Systems”), in good condition and
repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, or by any of Tenant’s assignees, sublessees, licensees, agents,
servants, employees, invitees and contractors (or any of Tenant’s assignees,
sublessees and/or licensees respective agents, servants, employees, invitees and
contractors (collectively, “Tenant Parties”) excluded.  Subject to the
provisions of the penultimate paragraph of Section 17, losses and damages caused
by Tenant or any Tenant Party shall be repaired by Landlord, to the extent not
covered by insurance, at Tenant’s sole cost and expense.  Landlord reserves the
right to stop Building Systems services when necessary (i) by reason of accident
or emergency, or (ii) for planned repairs, alterations or improvements, which
are, in the reasonable judgment of Landlord, desirable or necessary to be made,
until said repairs, alterations or improvements shall have been
completed.  Landlord shall have no responsibility or liability for failure to
supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 24 hours advance notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements.  Tenant shall promptly give Landlord written notice
of any repair required by Landlord pursuant to this Section of which Tenant
becomes aware, after which Landlord shall make a commercially reasonable effort
to effect such repair.  Landlord shall not be liable for any failure to make any
repairs or to perform any maintenance unless such failure shall persist for an
unreasonable time after Tenant’s written notice of the need for such repairs or
maintenance.  Tenant waives its rights under any state or local law to terminate
this Lease or to make such repairs at Landlord’s expense and agrees that the
parties’ respective rights with respect to such matters shall be solely as set
forth herein.  Repairs required as the result of fire, earthquake, flood,
vandalism, war, or similar cause of damage or destruction shall be controlled by
Section 18.

Notwithstanding anything to the contrary contained in this Lease, as of the Rent
Commencement Date, the maintenance and repair obligations for the Building shall
be allocated between Landlord and Tenant as set forth on Exhibit I attached
hereto.  The maintenance obligations allocated to Tenant pursuant to Exhibit I
(the “Tenant Maintenance Obligations”) shall be performed by Tenant at Tenant’s
sole cost and expense.  The Tenant Maintenance Obligations shall include the
procurement and maintenance of contracts, in form and substance reasonably
satisfactory to Landlord, with copies to Landlord upon

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 14

Landlord’s written request, for and with contractors reasonably acceptable to
Landlord specializing and experienced in the respective Tenant Maintenance
Obligations. Notwithstanding anything to the contrary contained herein, the
scope of work of any such contracts entered into by Tenant pursuant to this
paragraph shall, at a minimum, comply with manufacturer’s recommended
maintenance procedures for the optimal performance of the applicable
equipment.  Landlord shall, notwithstanding anything to the contrary contained
in this Lease, have no obligation to perform any Tenant Maintenance Obligations.
The Tenant Maintenance Obligations shall not include the right or obligation on
the part of Tenant to make any structural and/or capital repairs or improvements
to the Project, and Landlord shall, during any period that Tenant is responsible
for the Tenant Maintenance Obligations, continue to be responsible, as provided
in the immediately preceding paragraph, for capital repairs and replacements
required to be made to the Project.  If Tenant fails to maintain any portion of
the Building for which Tenant is responsible as part of the Tenant Maintenance
Obligations in a manner reasonably acceptable to Landlord within the
requirements of this Lease, Landlord shall have the right, but not the
obligation, to provide Tenant with written notice thereof and to assume the
Tenant Maintenance Obligations if Tenant does not cure Tenant’s failure within
15 days after receipt of such notice.

14.Tenant’s Repairs.  Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition (normal wear and tear
excepted) all portions of the Premises, including, without limitation, entries,
doors, ceilings, interior windows, interior walls, and the interior side of
demising walls.  Such repair and replacement may include capital expenditures
and repairs whose benefit may extend beyond the Term.  Should Tenant fail to
make any such repair or replacement or fail to maintain the Premises, Landlord
shall give Tenant notice of such failure.  If Tenant fails to commence cure of
such failure within 15 days of Landlord’s notice, and thereafter diligently
prosecute such cure to completion, Landlord may perform such work and shall be
reimbursed by Tenant within 15 days after demand therefor; provided, however,
that if such failure by Tenant creates or could create an emergency, Landlord
may immediately commence cure of such failure and shall thereafter be entitled
to recover the costs of such cure from Tenant.  Subject to Sections 17 and 18,
Tenant shall bear the full uninsured cost of any repair or replacement to any
part of the Project that results from damage caused by Tenant or any Tenant
Party.

15.Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 business days after receipt of Landlord’s written notice of the
filing thereof, at Tenant’s sole cost and shall otherwise keep the Premises and
the Project free from any liens arising out of work performed, materials
furnished or obligations incurred by Tenant.  Should Tenant fail to discharge
any lien described herein, Landlord shall have the right, but not the
obligation, to pay such claim or post a bond or otherwise provide security to
eliminate the lien as a claim against title to the Project and the cost thereof
shall be immediately due from Tenant as Additional Rent.  If Tenant shall lease
or finance the acquisition of office equipment, furnishings, or other personal
property of a removable nature utilized by Tenant in the operation of Tenant’s
business, Tenant warrants that any Uniform Commercial Code Financing Statement
filed as a matter of public record by any lessor or creditor of Tenant will upon
its face or by exhibit thereto indicate that such Financing Statement is
applicable only to removable personal property of Tenant located within the
Premises.  In no event shall the address of the Project be furnished on the
statement without qualifying language as to applicability of the lien only to
removable personal property, located in an identified suite held by Tenant.  

16.Indemnification.  Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all third party Claims against
Landlord for injury or death to persons or damage to property occurring within
or about the Premises, arising directly or indirectly out of use or occupancy of
the Premises or a breach or default by Tenant in the performance of any of its
obligations hereunder, except to the extent caused by the willful misconduct or
negligence of Landlord or any Landlord Parties (as defined in Section 17
below).  Landlord shall not be liable to Tenant for, and Tenant assumes all risk
of damage to, personal property (including, without limitation, loss of records
kept within the Premises).  Tenant further waives any and all Claims for injury
to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records).  Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 15

Subject to the waivers in the penultimate paragraph of Section 17 and to the
other provisions of this Lease, Landlord hereby indemnifies and agrees to
defend, save and hold Tenant harmless from and against any and all Claims for
injury or death to persons or damage to property occurring at the Project to the
extent caused by the willful misconduct, negligence or gross negligence of
Landlord or Landlord’s employees.

17.Insurance.  Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the
Project.  Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Project.  Landlord may,
but is not obligated to, maintain such other insurance and additional coverages
as it may deem necessary, including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project.  All such
insurance shall be included as part of the Operating Expenses.  The Project may
be included in a blanket policy (in which case the cost of such insurance
allocable to the Project will be determined by Landlord based upon the insurer’s
cost calculations).  

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $4,000,000 per
occurrence for bodily injury and property damage with respect to the
Premises.  The commercial general liability insurance policy shall name
Alexandria Real Estate Equities, Inc., Torreyana Landlord (as defined below) and
Landlord, its officers, directors, employees, managers, agents, invitees and
contractors (collectively, “Landlord Parties”), as additional insureds; insure
on an occurrence and not a claims-made basis; be issued by insurance companies
which have a rating of not less than policyholder rating of A and financial
category rating of at least Class X in “Best’s Insurance Guide”; shall not be
cancelable for nonpayment of premium unless 30 days prior written notice shall
have been given to Landlord from the insurer; not contain a hostile fire
exclusion; contain a contractual liability endorsement; and provide primary
coverage to Landlord (any policy issued to Landlord providing duplicate or
similar coverage shall be deemed excess over Tenant’s policies). Copies of such
policies (if requested  by Landlord), or certificates of insurance showing the
limits of coverage required hereunder and showing Landlord as an additional
insured, along with reasonable evidence of the payment of premiums for the
applicable period, shall be delivered to Landlord by Tenant prior to (i) the
earlier to occur of  (x) the Commencement Date, or (y) the date that Tenant
accesses the Premises under this Lease, and (ii) each renewal of said
insurance.  Tenant’s policy may be a “blanket policy” with an aggregate per
location endorsement which specifically provides that the amount of insurance
shall not be prejudiced by other losses covered by the policy.  Tenant shall, at
least 5 days prior to the expiration of such policies, furnish Landlord with
renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 16

and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

18.Restoration.  If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”).  If the Restoration Period
is estimated to exceed 12 months (the “Maximum Restoration Period”), Landlord
may, in such notice, elect to terminate this Lease as of the date that is 75
days after the date of discovery of such damage or destruction; provided,
however, that notwithstanding Landlord’s election to restore, Tenant may elect
to terminate this Lease by written notice to Landlord delivered within 10
business days of receipt of a notice from Landlord estimating a Restoration
Period for the Premises longer than the Maximum Restoration Period.  Unless
either Landlord or Tenant so elects to terminate this Lease, Landlord shall,
subject to receipt of sufficient insurance proceeds from the applicable
insurance policies required to be maintained by Landlord under this Lease (with
any deductible to be treated as a current Operating Expense and shall be
amortized in equal monthly installments over the remaining Term (which shall
include the Extension Term if Tenant exercises its Extension Right pursuant to
Section 39 hereof), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant unless covered by the
insurance Landlord is required to maintain pursuant to Section 17 hereof, in
which case such improvements shall be included, to the extent of such insurance
proceeds, in Landlord’s restoration), subject to delays arising from the
collection of insurance proceeds, from Force Majeure events or as needed to
obtain any license, clearance or other authorization of any kind required to
enter into and restore the Premises issued by any Governmental Authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials (as defined in Section
30) in, on or about the Premises (collectively referred to herein as “Hazardous
Materials Clearances”); provided, however, that if repair or restoration of the
Premises is not substantially complete as of the end of the Maximum Restoration
Period or, if longer, the Restoration Period, Landlord may, in its sole and
absolute discretion, elect not to proceed with such repair and restoration, or
Tenant may by written notice to Landlord delivered within 10 business days of
the expiration of the Maximum Restoration Period or, if longer, the Restoration
Period, elect to terminate this Lease, in which event Landlord shall be relieved
of its obligation to make such repairs or restoration and this Lease shall
terminate as of the date that is 75 days after the later of:  (i) discovery of
such damage or destruction, or (ii) the date all required Hazardous Materials
Clearances are obtained, but Landlord shall retain any Rent paid and the right
to any Rent payable by Tenant prior to such election by Landlord or Tenant.

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds or from Force Majeure (as defined in
Section 34) events, all repairs or restoration not required to be done by
Landlord and required under this Lease to be performed by Tenant, and shall
promptly re-enter the Premises and commence doing business in accordance with
this Lease upon not more than 60 days after the substantial completion of the
restoration required to be done Landlord.  Notwithstanding the foregoing, either
Landlord or Tenant may terminate this Lease upon written notice to the other if
the Premises are damaged during the last year of the Term and Landlord
reasonably estimates that it will take more than 2 months to repair such damage;
provided, however, that such notice is delivered within 10 business days after
the date that Landlord provides Tenant with written notice of the estimated
Restoration Period.  Landlord shall also have the right to terminate this Lease
if insurance proceeds are not available for such restoration. Rent shall be
abated from the date of the damage or destruction until the Premises are
repaired and restored, in the proportion which the area of the Premises, if any,
which is not

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 17

usable by Tenant bears to the total area of the Premises.  Either the
termination of this Lease by Tenant provided for above or such abatement shall
be the sole remedy of Tenant, and except as provided in this Section 18, Tenant
waives any right to terminate the Lease by reason of damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19.Condemnation.  If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, materially impair Landlord’s ownership or operation of the
Project or would in the reasonable judgment of Landlord and Tenant either
prevent or materially interfere with Tenant’s use of the Premises (as resolved,
if the parties are unable to agree, by arbitration by a single arbitrator with
the qualifications and experience appropriate to resolve the matter and
appointed pursuant to and acting in accordance with the rules of the American
Arbitration Association), then upon written notice by Landlord or Tenant, this
Lease shall terminate and Rent shall be equitably apportioned as of said
date.  If part of the Premises shall be Taken, and this Lease is not terminated
as provided above, Landlord shall promptly restore the Premises and the Project
as nearly as is commercially reasonable under the circumstances to their
condition prior to such partial Taking and the rentable square footage of the
Premises, the rentable square footage of the Project, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances.  Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such
award.  Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant.  Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project. In
the event of a temporary Taking of 90 days or less which prevents or materially
interferes with Tenant’s use of the Premises, Rent shall be abated from the date
30 days after the Taking until the Premises are restored, in the proportion
which the area of the Premises, if any, which is not usable by Tenant bears to
the total area of the Premises

20.Events of Default.  Each of the following events shall be an event of default
(“Default”) by Tenant under this Lease:

(a)Payment Defaults.  Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant written notice and an opportunity to cure any failure to pay Rent within
3 days of any such notice not more than twice in any 12 month period.

(b)Insurance.  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 5
days before the expiration of the current coverage.

(c)Abandonment.  Tenant shall abandon the Premises. Tenant shall not be deemed
to have abandoned the Premises if (i) Tenant provides Landlord with reasonable
advance notice prior to vacating and, at the time of vacating the Premises,
Tenant completes Tenant’s obligations with respect to the Surrender Plan in
compliance with Section 28, (ii) Tenant has made reasonable arrangements with
Landlord for the security of the Premises for the balance of the Term, and (iii)
Tenant continues during the balance of the Term to satisfy all of its
obligations under the Lease as they come due.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 18

(d)Improper Transfer.  Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)Liens.  Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 20 days after
any such lien is filed against the Premises.

(f)Insolvency Events.  Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall:  (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g)Estoppel Certificate or Subordination Agreement.  Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 business days
after a second written notice requesting such document.

(h)Other Lease.  Any Default (as defined in any Other Lease) under that certain
lease agreement between Tenant and ARE-11025/11075 Roselle Street, LLC, a
Delaware limited liability company, an affiliate of Landlord (“Roselle Street
Landlord”), dated as of March 7, 2008, or that certain lease agreement between
Tenant and Roselle Street Landlord dated as of November 5, 2013 (each, as the
same has been or may in the future be amended, an “Other Lease”); provided,
however, that a Default (as defined in any Other Lease), other than a monetary
Default (as defined in any Other Lease), that occurs under either Other Lease
during the final 6 months of the term of such Other Lease or at any time
following the expiration of the term of such Other Lease (including any Default
relating to the restoration of the premises relating to such Other Lease) shall
not constitute a Default hereunder;

(i)Other Defaults.  Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(i) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(i) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

21.Landlord’s Remedies.

(a)Payment By Landlord; Interest.  Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act.  All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent.  Nothing herein shall be construed to create or impose a duty
on Landlord to mitigate any damages resulting from Tenant’s Default hereunder.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 19

(b)Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum equal to 6% of the overdue
Rent as a late charge.  The parties agree that this late charge represents a
fair and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant.  In addition to the late charge, Rent not paid when due shall
bear interest at the Default Rate from the 5th day after the date due until
paid. Notwithstanding anything to the contrary contained in this Section 21, no
late charge shall be assessed on the first late payment of Rent made by Tenant
in any 12 month period during the Term.

(c)Remedies.  Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

(i)Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, if
permitted by applicable Legal Requirements, enter upon and take possession of
the Premises and expel or remove Tenant and any other person who may be
occupying the Premises or any part thereof, without being liable for prosecution
or any claim or damages therefor;

(ii)Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

(A)The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(B)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(C)The worth at the time of award of the amount by which the unpaid rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; plus

(D)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(E)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Sections 21(c)(ii) (A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate.  As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 20

(iii)Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations).  Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

(iv)Whether or not Landlord elects to terminate this Lease following a Default
by Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements.  Upon Landlord’s election to succeed to Tenant’s interest in any
such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by Landlord of such election, have no further right to or
interest in the rent or other consideration receivable thereunder.

(v)Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(c) hereof, at Tenant’s expense.

(d)Effect of Exercise.  Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant.  Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default.  A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord.  To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge.  Any reletting
of the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine.  Landlord shall not be liable
for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or collect rent due in respect of such
reletting or otherwise to mitigate any damages arising by reason of Tenant’s
Default.  Landlord shall, however, use commercially reasonable efforts to
mitigate the damages arising by reason of the termination of this Lease as a
result of a Default by Tenant; provided, however, that in no event shall
mitigation require Landlord to consider, among other things, (i) any tenant
which does not satisfy Landlord’s then current underwriting criteria, in the
exercise of Landlord’s sole and absolute discretion, for comparable size
premises, (ii) subdividing the Premises unless Landlord elects in its sole and
absolute discretion to do so, (iii) any change in use of the Premises or any
alterations which would lessen the value of the leasehold improvements, (iv)
granting any tenant improvement allowances, free rent or other lease
concessions, or (v) accepting any tenant if Landlord would have the right to
reject such tenant if such tenant were a proposed assignee or sublessee of
Tenant including, without limitation, considering the factors described in
Section 22(b).

22.Assignment and Subletting.

(a)General Prohibition.  Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 21

its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect.  If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby 49% or more of the issued and outstanding shares or other ownership
interests of such corporation are, or voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.
Notwithstanding the foregoing, Tenant shall have the right to obtain financing
from institutional investors (including venture capital funding and corporate
partners) which regularly invest in private biotechnology companies or undergo a
public offering  which results in a change in control of Tenant without such
change of control constituting an assignment under this Section 22 requiring
Landlord consent, provided that (i) Tenant notifies Landlord in writing of the
financing at least 5 business days prior to the closing of the financing, and
(ii) provided that in no event shall such financing result in a change in use of
the Premises from the Permitted Use.

(b)Permitted Transfers.  If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises, other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment
Notice:  (i) grant such consent (provided that Landlord shall further have the
right to review and approve or disapprove, in Landlord’s reasonable discretion,
the proposed form of sublease prior to the effective date of any such
subletting), or (ii) refuse such consent, in its reasonable discretion. Among
other reasons, it shall be reasonable for Landlord to withhold its consent in
any of these instances:  (1) the proposed assignee or subtenant is a
governmental agency; (2) in Landlord’s reasonable judgment, the use of the
Premises by the proposed assignee or subtenant would entail any material
alterations that would materially lessen the value of the leasehold improvements
in the Premises, or would require materially increased services by Landlord; (3)
in Landlord’s reasonable judgment, the proposed assignee or subtenant is engaged
in areas of scientific research or other business concerns that are
controversial such that they may (i) attract or cause negative publicity for or
about the Building or the Project, (ii) negatively affect the reputation of the
Building, the Project or Landlord, (iii) attract protestors to the Building or
the Project, or (iv) lessen the attractiveness of the Building or the Project to
any tenants or prospective tenants, purchasers or lenders; (4) in Landlord’s
reasonable judgment, the proposed assignee or subtenant lacks the
creditworthiness to support the financial obligations it will incur under the
proposed assignment or sublease; (5) in Landlord’s reasonable judgment, the
character, reputation, or business of the proposed assignee or subtenant is
inconsistent with the quality of other tenancies in the Project or is
inconsistent with the type and quality of the nature of the Building; (6)
Landlord has received from any prior landlord of the proposed assignee or
subtenant a negative report concerning such prior landlord’s experience with the
proposed assignee or subtenant; (7) Landlord has experienced previous defaults
by or is in litigation with the proposed assignee or subtenant; (8) the use of
the Premises by the proposed assignee or subtenant will violate any applicable
Legal Requirement; (9) the proposed assignee or subtenant, or any entity that,
directly or indirectly, controls, is controlled by, or is under common control
with the proposed assignee or subtenant, is then an occupant of the Project and
Landlord has space available at the Project that is substantially similar to the
subject space; (10) the proposed assignee or subtenant is an entity with whom
Landlord is negotiating to lease space in the Project; or (11) the assignment or
sublease is prohibited by Landlord’s lender.  No failure of Landlord to deliver
a timely notice in response to the Assignment Notice, shall be deemed to be
Landlord’s consent to the proposed assignment, sublease or other
transfer.  Tenant shall reimburse Landlord for all of Landlord’s reasonable

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 22

out-of-pocket expenses, not to exceed $2,500.00 in connection with its
consideration of any Assignment Notice.  Notwithstanding the foregoing,
Landlord’s consent to an assignment of this Lease or a subletting of any portion
of the Premises to any entity controlling, controlled by or under common control
with Tenant (a “Control Permitted Assignment”) shall not be required, provided
that Landlord shall have the right to approve the form of any such sublease or
assignment, which approval shall not be unreasonably withheld or delayed by
Landlord. In addition, Tenant shall have the right to assign this Lease, upon 15
days prior written notice to Landlord but without obtaining Landlord’s prior
written consent, to a corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
legitimate business purpose and not principally for the purpose of transferring
the Lease, and (ii) the net worth (as determined in accordance with generally
accepted accounting principles (“GAAP”)) of the assignee is not less than the
net worth (as determined in accordance with GAAP) of Tenant as of the date of
Tenant’s most current quarterly or annual financial statements, and (iii) such
assignee shall agree in writing to assume all of the terms, covenants and
conditions of this Lease arising after the effective date of the assignment (a
“Corporate Permitted Assignment”).  Control Permitted Assignments and Corporate
Permitted Assignments are hereinafter referred to as “Permitted Assignments.”

(c)Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i)that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii)A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation:  permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks.  Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d)No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  If the rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Additional Rent payable under this subsection
(d)) and the amount of actual and reasonable brokerage fees, marketing costs,
legal costs and any tenant improvement costs directly related to and required
pursuant to the terms of any such sublease) (“Excess Rent”), then Tenant shall
be bound and obligated to pay Landlord as Additional Rent hereunder 50% of such
Excess Rent within 10 days following receipt thereof by Tenant.  If Tenant shall
sublet the Premises or any part thereof, Tenant hereby

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 23

immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord as
assignee and as attorney-in-fact for Tenant, or a receiver for Tenant appointed
on Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; except that, until the occurrence of a default
(beyond any applicable notice and cure periods), Tenant shall have the right to
collect such rent.

(e)No Waiver.  The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease.  The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

23.Estoppel Certificate.  Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon.  Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part.  Tenant’s failure to deliver such statement within 5 business days
after Landlord’s delivery of a second request therefor from Tenant, shall, at
the option of Landlord, constitute a Default under this Lease, and, in any
event, shall be conclusive upon Tenant that the Lease is in full force and
effect and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution.

24.Quiet Enjoyment.  So long as Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.

25.Prorations.  All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26.Rules and Regulations.  Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project.  Landlord shall not establish any rules and regulations in a
discriminatory manner. The current rules and regulations are attached hereto as
Exhibit E.  If there is any conflict between said rules and regulations and
other provisions of this Lease, the terms and provisions of this Lease shall
control.  Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

27.Subordination.  This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage.  Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder.  Tenant agrees upon demand to execute, acknowledge
and deliver such instruments, confirming such subordination, and such
instruments of attornment as shall be requested by any such Holder, provided any

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 24

such instruments contain appropriate non-disturbance provisions assuring
Tenant’s quiet enjoyment of the Premises as set forth in Section 24
hereof.  Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such
Holder.  The term “Mortgage” whenever used in this Lease shall be deemed to
include deeds of trust, security assignments and any other encumbrances, and any
reference to the “Holder” of a Mortgage shall be deemed to include the
beneficiary under a deed of trust. As of the date of this Lease, there is no
existing Mortgage encumbering the Project.  Upon written request from Tenant,
Landlord shall use reasonable efforts to obtain for execution by Tenant a
non-disturbance and attornment agreement executed by the Holder of any future
Mortgage with a lien on the Project on the form proscribed by the Holder;
provided, however, that Landlord shall request that Holder make any changes to
the SNDA requested by Tenant.  Landlord's failure to cause the Holder to enter
into the SNDA with Tenant (or make any of the changes requested by Tenant) shall
not be a default by Landlord under this Lease.  As of the date of this Lease,
there is no existing Mortgage encumbering the Project.

28.Surrender.  Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted.  At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”).  Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises (for the avoidance of doubt, an accounting of
volumes of such Hazardous Materials stored shall be required, except with
respect to Hazardous Materials used in de minimus amounts), and shall be subject
to the review and approval of Landlord’s environmental consultant.  In
connection with the review and approval of the Surrender Plan, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall reasonably require in order to assess Tenant’s Surrender Plan and
compliance therewith.  On or before such surrender, Tenant shall deliver to
Landlord evidence that the approved Surrender Plan shall have been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations; provided,
however, that prior to employing Landlord’s environmental consultant to perform
such additional procedures, Tenant shall be provided a reasonable opportunity to
perform such procedures itself at its own cost.  Tenant shall reimburse
Landlord, as Additional Rent, for the actual out-of pocket expense incurred by
Landlord for Landlord’s environmental consultant to review and approve the
Surrender Plan and to visit the Premises and verify satisfactory completion of
the same, which cost shall not exceed $5,000.  Landlord shall have the
unrestricted right to deliver such Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 25

Tenant HazMat Operations, the cost of which actions shall be reimbursed by
Tenant as Additional Rent, without regard to the limitation set forth in the
first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant.  If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key.  Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29.Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30.Environmental Requirements.

(a)Prohibition/Compliance/Indemnity.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated  in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party.  If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, reasonable attorneys’, consultants’ and experts’
fees, court costs and amounts paid in settlement of any claims or actions),
fines, forfeitures or other civil, administrative or criminal penalties,
injunctive or other relief (whether or not based upon personal injury, property
damage, or contamination of, or adverse effects upon, the environment, water
tables or natural resources), liabilities or losses (collectively,
“Environmental Claims”) which arise during or after the Term as a result of such
contamination. Notwithstanding the foregoing, if Tenant does not defend Landlord
pursuant to the immediately preceding sentence to Landlord’s reasonable
satisfaction, Landlord shall have the right to take on such defense on it own
behalf, at Tenant’s cost, and Tenant shall have no further right to participate
in such defense. This indemnification of Landlord by Tenant includes, without
limitation, reasonable costs incurred in connection with any investigation of
site conditions or any cleanup, treatment, remedial, removal, or restoration
work required by any federal, state or local Governmental Authority because of
Hazardous Materials present in the air, soil or ground water above, on, or under
the Premises.  Without limiting the foregoing, if the presence of any Hazardous
Materials on the Premises, the Project or any adjacent property caused or
permitted by Tenant or any Tenant Party results in any contamination of the
Premises, the Project or any adjacent property, Tenant shall promptly take all
actions at its sole expense and in accordance with applicable Environmental
Requirements as are necessary to return the Premises, the Project or any
adjacent property

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 26

to the condition existing immediately prior to the time of such contamination,
provided that Landlord’s approval of such action shall first be obtained, which
approval shall not unreasonably be withheld so long as such actions would not
potentially have any material adverse long-term or short-term effect on the
Premises or the Project.  Notwithstanding anything to the contrary contained in
Section 28 or in this Section 30, Tenant shall not be responsible for, and the
indemnification and hold harmless obligation set forth in this paragraph shall
not apply to (i) contamination in the Premises which Tenant can prove to
Landlord’s reasonable satisfaction existed immediately prior to the Commencement
Date, (ii) the presence of any Hazardous Materials in the Building which Tenant
can prove to Landlord’s reasonable satisfaction migrated from outside of the
Building into the Building, (iii) the presence of Hazardous Materials at the
Project relating to those certain pipes located at the pipe cluster at the
southwest corner of the Building, as more particularly described on Exhibit K
(the “Pipe Cluster”), (iv) the presence of Hazardous Materials at the Project
(outside the Building and unrelated to the Pipe Cluster) where Tenant can prove
to Landlord’s reasonable satisfaction who the third party is that is responsible
for the presence of such Hazardous Materials at the Project, or (v) caused by
Landlord or any Landlord’s employees, agents and contractors, unless in any
case, the presence of such Hazardous Materials (x) is the result of a breach by
Tenant of any of its obligations under this Lease, or (y) was caused,
contributed to or exacerbated by Tenant or any Tenant Party.

(b)Business.  Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements.  Attached to this Lease as
Exhibit J a list identifying each type of Hazardous Materials to be brought
upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises as of the Commencement Date (“Hazardous Materials
List”).  Tenant shall deliver to Landlord an updated Hazardous Materials List at
any additional time that Tenant is required to deliver a Hazardous Materials
List to any Governmental Authority (e.g., the fire department).  To the extent
related to the Premises, Tenant shall deliver to Landlord true and correct
copies of the following documents (the “Haz Mat Documents”) relating to the use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials prior to the Commencement Date, or if unavailable at that time,
concurrent with the receipt from or submission to a Governmental
Authority:  permits; approvals; reports and correspondence; storage and
management plans, notice of violations of any Environmental Requirements; all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks; and a Surrender Plan (to the
extent surrender in accordance with Section 28 cannot be accomplished in 3
months).  Tenant is not required, however, to provide Landlord with any
portion(s) of the Haz Mat Documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.  It is not the intent of this Section to
provide Landlord with information which could be detrimental to Tenant’s
business should such information become possessed by Tenant’s competitors.

(c)Landlord’s Tests.  Landlord shall have the right to conduct annual tests of
the Premises to determine whether any contamination of the Premises or the
Project has occurred as a result of Tenant’s use.  Tenant shall be required to
pay the cost of such annual test of the Premises; provided, however, that if
Tenant conducts its own tests of the Premises using third party contractors and
test procedures acceptable to Landlord which tests are certified to Landlord,
Landlord shall accept such tests in lieu of the annual tests to be paid for by
Tenant.  In addition, at any time, and from time to time, prior to the
expiration or earlier termination of the Term, Landlord shall have the right to
conduct appropriate tests of the Premises and the Project to determine if
contamination has occurred as a result of Tenant’s use of the Premises.  In
connection with such testing, upon the request of Landlord, Tenant shall deliver
to Landlord or its consultant such non-proprietary information concerning the
use of Hazardous Materials in or about the Premises by Tenant or any Tenant
Party.  If contamination has occurred for which Tenant is liable under this
Section 30, Tenant shall pay all costs to conduct such tests.  If no such
contamination is found, Landlord shall pay the costs of such tests (which shall
not constitute an Operating Expense).  Landlord shall provide Tenant with a copy
of all third party reports and tests of the Premises made by or on behalf of
Landlord during the Term without representation or warranty and subject to a
confidentiality agreement.  Tenant shall, at its sole cost and expense, promptly
and satisfactorily remediate any environmental conditions identified by such
testing

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 27

in accordance with all Environmental Requirements.  Landlord’s receipt of or
satisfaction with any environmental assessment in no way waives any rights which
Landlord may have against Tenant.

(d)Underground Tanks.  Tenant shall have no right to use or install any
underground or other storage tanks at the Project.

(e)Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease.  During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials for which Tenant is responsible under this Lease (including, without
limitation, the release and termination of any licenses or permits restricting
the use of the Premises and the completion of the approved Surrender Plan),
Tenant shall continue to pay the full Rent in accordance with this Lease for any
portion of the Premises not relet by Landlord in Landlord’s sole discretion,
which Rent shall be prorated daily.

(f)Definitions.  As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder.  As used herein, the term “Hazardous
Materials” means and includes any substance, material, waste, pollutant, or
contaminant listed or defined as hazardous or toxic, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Requirements, asbestos and petroleum, including crude oil or
any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas).  As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31.Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary).  Upon any default by Landlord, Tenant shall give notice by
registered or certified mail to any Holder of a Mortgage covering the Premises
and to any landlord of any lease of property in or on which the Premises are
located and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Project by power of sale or a judicial action if such should prove necessary to
effect a cure; provided Landlord shall have furnished to Tenant in writing the
names and addresses of all such persons who are to receive such notices.  All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

Notwithstanding the foregoing, if any claimed Landlord default hereunder will
immediately, materially and adversely affect Tenant’s ability to conduct its
business in the Premises (a “Material Landlord Default”), Tenant shall, as soon
as reasonably possible, but in any event within 2 business days of obtaining
knowledge of such claimed Material Landlord Default, give Landlord written
notice of such claim which notice shall specifically state that a Material
Landlord Default exists and telephonic notice to Tenant’s principal contact with
Landlord.  Landlord shall then have 10 business days to commence cure of such
claimed Material Landlord Default and shall diligently prosecute such cure to
completion.  If such claimed Material Landlord Default is not a default by
Landlord hereunder, or if Tenant failed to give Landlord the notice required
hereunder within 5 business days of learning of the conditions giving rise to
the claimed Material Landlord Default, Landlord shall be entitled to recover
from Tenant, as Additional Rent, any costs incurred by Landlord in connection
with such cure in excess of the costs, if any, that Landlord would

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 28

otherwise have been liable to pay hereunder.  If Landlord fails to commence cure
of any claimed Material Landlord Default as provided above, Tenant may commence
and prosecute such cure to completion (so long as Tenant's prosecution of such
cure does not affect Building Systems or any portion of the Project outside the
Premises), and shall be entitled to recover the costs of such cure (but not any
consequential or other damages) from Landlord by way of reimbursement from
Landlord with no right to offset against Rent, to the extent of Landlord’s
obligation to cure such claimed Material Landlord Default hereunder, subject to
the limitations set forth in the immediately preceding sentence of this
paragraph and the other provisions of this Lease.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32.Inspection and Access.  Landlord and Landlord’s representatives may enter the
Premises during business hours on not less than 48 hours advance written notice
(except in the case of emergencies in which case no such notice shall be
required and such entry may be at any time) for the purpose of effecting any
such repairs, inspecting the Premises, showing the Premises to prospective
purchasers and, during the 9 months of the Term, to prospective tenants or for
any other business purpose. Upon such entry into the Premises, Landlord and its
agents, representatives and contractors shall use reasonable efforts to minimize
interference with Tenant’s business operations in the Premises. Tenant shall
have the right to designate certain areas of the Premises as “Secured Areas”
which shall not be entered into by Landlord or Landlord’s representatives
without a Tenant representative except in the case of an emergency.  Landlord
may erect a suitable sign on the Premises stating the Premises are available to
let or that the Project is available for sale.  Landlord may grant easements,
make public dedications, designate Common Areas and create restrictions on or
about the Premises, provided that no such easement, dedication, designation or
restriction materially, adversely affects Tenant’s use or occupancy of the
Premises for the Permitted Use.  At Landlord’s request, Tenant shall execute
such instruments as may be necessary for such easements, dedications or
restrictions.  Tenant shall at all times, except in the case of emergencies,
have the right to escort Landlord or its agents, representatives, contractors or
guests while the same are in the Premises, provided such escort does not
materially and adversely affect Landlord’s access rights hereunder.

33.Security.  Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises.  Tenant agrees that Landlord shall not be liable
to Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises.  Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project.  Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

34.Force Majeure.  Except for the payment of Rent, neither Landlord nor Tenant
shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
strikes, lockouts, or other labor disputes, embargoes, quarantines, weather,
national, regional, or local disasters, calamities, or catastrophes, inability
to obtain labor or materials (or reasonable substitutes therefor) at reasonable
costs or failure of, or inability to obtain, utilities necessary for
performance, governmental restrictions, orders, limitations, regulations, or
controls, national emergencies, delay in issuance or revocation of permits,
enemy or hostile governmental action, terrorism, insurrection, riots, civil
disturbance or commotion, fire or other casualty, and other causes or events
beyond their reasonable control (“Force Majeure”).

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 29

35.Brokers.  Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker") in
connection with this transaction and that no Broker brought about this
transaction, other than Hughes Marino and Cushman & Wakefield.  Landlord and
Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker, other than the broker, if any named in this
Section 35, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.

If Tenant exercises its Extension Right pursuant to Section 39 below, regardless
of whether Tenant retains a Broker in connection with such exercise of its
Extension Right, no Broker, including, without limitation, Hughes Marino,
representing Tenant shall be entitled to any commission from Landlord in
connection with such extension of the Term regardless of their involvement.  If
Tenant has a Broker in connection with the Extension Right, Tenant shall be
solely responsible for paying commissions to such Broker.  Tenant hereby agrees
to indemnify and hold Landlord harmless from and against any claims by any
Broker claiming a commission or other form of compensation by virtue of having
dealt with Tenant with respect to the Extension Right.

36.Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS.  UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE
FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38.Signs; Exterior Appearance.  Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s reasonable
discretion:  (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) coat or otherwise sunscreen the interior or exterior of any
windows, (iii) place any bottles, parcels, or other articles on the window
sills, (iv) place any equipment, furniture or other items of personal property
on any exterior balcony, or (v) paint, affix or exhibit on any part of the
Premises or the Project any signs, notices, window or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises.  Tenant shall have the exclusive right to use the
directory tablet located at the Building.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 30

Tenant shall have the exclusive right to display, at Tenant’s sole cost and
expense, 1 sign bearing Tenant’s name on the top of the Building in a location
reasonably acceptable to Landlord.  Tenant shall also have the exclusive right
to include, at Tenant’s sole cost and expense, its name on the existing building
monument sign at the Project; provided, however, that all of Tenant's signage
including, without limitation, the size, color and type, shall be subject to
Landlord’s prior written approval and shall be consistent throughout the
Project, and otherwise consistent Landlord’s signage program at the Project and
applicable Legal Requirements.  Tenant shall, at Tenant’s sole cost and expense,
remove all of Tenant’s signs at the expiration or earlier termination of this
Lease and repair all damage resulting from such removal.  Tenant shall have the
right to (i) assign its signage rights under this Section 38 in connection with
an assignment of this Lease pursuant to Section 22, or (ii) permit the usage of
its signage rights by a third party subleasing 50% or more of the Premises.

39.Right to Extend Term.  Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a)Extension Rights.  Tenant shall have 1 right (the “Extension Right”) to
extend the term of this Lease for a period of not less than 3 years and not more
than 5 years (the “Extension Term”) on the same terms and conditions as this
Lease (other than with respect to Base Rent and the Work Letter) by giving
Landlord written notice of its election to exercise the Extension Right (the
“Extension Notice”) at least 9 months prior, and no more than 12 months prior,
to the expiration of the Base Term of the Lease, which Extension Notice shall
identify the specific period for the Extension Term elected by Tenant (provided
that such period is no less than 3 years and no more than 5 years).

Tenant shall commence paying Base Rent equal to $1.26 per rentable square foot
of the Premises on the commencement date of the Extension Term.  Base Rent shall
thereafter be adjusted on each annual anniversary of the commencement of such
Extension Term by multiplying the Base Rent payable immediately before such
adjustment by 3% and adding the resulting amount to the Base Rent payable
immediately before such adjustment.  

(b)Rights Personal.  The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that it may be assigned in
connection with any Permitted Assignment of this Lease.

(c)Exceptions.  Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise the Extension Right:

(i)during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii)if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

(d)No Extensions.  The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

(e)Termination.  The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to timely cure any Default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 31

40.The Alexandria Amenities.

(a)Generally.  ARE-SD Region No. 17, LLC, a Delaware limited liability company
(“Torreyana Landlord”) has constructed certain amenities at the property owned
by Torreyana Landlord located at 10996 Torreyana Road, San Diego, California
(“Torreyana Project”), which include, without limitation, shared conference
facilities (“Shared Conference Facilities”), a fitness center and restaurant
(collectively, the “Amenities”) for non-exclusive use by (a) Tenant, (b) other
tenants of the Project, (c) Landlord, (d) the tenants of Torreyana Landlord, (e)
Torreyana Landlord, (e) other affiliates of Landlord, Torreyana Landlord and
Alexandria Real Estate Equities, Inc. (“ARE”), (f) the tenants of such other
affiliates of Landlord, Torreyana Landlord and ARE, and (g) any other parties
permitted by Torreyana Landlord (collectively, “Users”).  Landlord, Torreyana
Landlord, ARE, and all affiliates of Landlord, Torreyana and ARE may be referred
to collectively herein as the “ARE Parties.”  Notwithstanding anything to the
contrary contained herein, Tenant acknowledges and agrees that Torreyana
Landlord shall have the right, at the sole discretion of Torreyana Landlord, to
not make the Amenities available for use by some or all currently contemplated
Users (including Tenant).  Torreyana Landlord shall have the sole right to
determine all matters related to the Amenities including, without limitation,
relating to the reconfiguration, relocation, modification or removal of any of
the Amenities at the Torreyana Project and/or to revise, expand or discontinue
any of the services (if any) provided in connection with the Amenities.  

(b)License.  Commencing on the Rent Commencement Date, and so long as the
Torreyana Project and the Project continue to be owned by affiliates of ARE,
Tenant shall have the non-exclusive right to the use of the available Amenities
in common with other Users pursuant to the terms of this Section 40. As of the
Rent Commencement Date, passes to the fitness center shall be issued to Tenant
for all full time employees of Tenant employed at the Premises.  Commencing on
the Rent Commencement Date, Tenant shall commence paying Landlord a fixed fee
during the Base Term equal to $0.08 per rentable square foot of the Premises per
month (“Amenities Fee”), which Amenities Fee shall by payable on the first day
of each month during the Term whether or not Tenant elects to use any or all of
the Amenities.  The Amenities Fee shall be increased annually on each
anniversary of the Rent Commencement Date by 3%.  The Amenities Fee shall
continue to increase by 3% annually during the Extension Term.  If the Amenities
in their entirety become materially unavailable for use by Tenant (for any
reason other than a Default by Tenant under this Lease or the default by Tenant
of any agreement(s) relating to the use of the Amenities by Tenant) for a period
in excess of 30 consecutive days, then, commencing on the date that the
Amenities in their entirety become materially unavailable for use by Tenant and
continuing for the period that the Amenities in their entirety remain materially
unavailable for use by Tenant, the Amenities Fee then-currently payable by
Tenant shall be abated.

(c)Shared Conference Facilities.  Use by Tenant of the Shared Conference
Facilities and restaurant at the Torreyana Project shall be in common with other
Users with scheduling procedures reasonably determined by Torreyana
Landlord.  Torreyana Landlord reserves the right to exercise its reasonable
discretion in the event of conflicting scheduling requests among Users.  Tenant
hereby acknowledges that (i) Biocom/San Diego, a California non-profit
corporation (“Biocom”) has the right to reserve the Shared Conference Facilities
and any reservable dining area(s) included within the Amenities for up to 50% of
the time that such Shared Conference Facilities and reservable dining area(s)
are available for use by Users each calendar month, and (ii) Illumina, Inc., a
Delaware corporation, has the exclusive use of the main conference room within
the Shared Conference Facilities for up to 4 days per calendar month.

Any vendors engaged by Tenant in connection with Tenant’s use of the Shared
Conference Facilities shall be professional licensed vendors.  Torreyana
Landlord shall have the right to approve any vendors utilized by Tenant in
connection with Tenant’s use of the Shared Conference Facilities.  Prior to any
entry by any such vendor onto the Torreyana Project, Tenant shall deliver to
Landlord a copy of the contract between Tenant and such vendor and certificates
of insurance from such vendor evidencing industry standard commercial general
liability, automotive liability, and workers’ compensation insurance.  Tenant
shall cause all such vendors utilized by Tenant to provide a certificate of
insurance naming Landlord, ARE, and Torreyana Landlord as additional insureds
under the vendor’s liability policies.  Notwithstanding the foregoing, Tenant
shall be required to use the food service operator used by Torreyana Landlord at
the

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 32

Torreyana Project for any food service or catered events held by Tenant in the
Shared Conference Facilities.

Tenant shall, at Tenant’s sole cost and expense, (i) be responsible for the
set-up of the Shared Conference Facilities in connection with Tenant’s use
(including, without limitation ensuring that Tenant has a sufficient number of
chairs and tables and the appropriate equipment), and (ii) surrender the Shared
Conference Facilities after each time that Tenant uses the Shared Conference
Facilities free of Tenant’s personal property, in substantially the same set up
and same condition as received, and free of any debris and trash.  If Tenant
fails to restore and surrender the Shared Conference Facilities as required by
sub-section (ii) of the immediately preceding sentence, such failure shall
constitute a “Shared Facilities Default.”  Each time that Landlord reasonably
determines that Tenant has committed a Shared Facilities Default, Tenant shall
be required to pay Landlord a penalty within 5 days after notice from Landlord
of such Shared Facilities Default.  The penalty payable by Tenant in connection
with the first Shared Facilities Default shall be $200.  The penalty payable
shall increase by $50 for each subsequent Shared Facilities Default (for the
avoidance of doubt, the penalty shall be $250 for the second Shared Facilities
Default, shall be $300 for the third Shared Facilities Default, etc.).  In
addition to the foregoing, Tenant shall be responsible for reimbursing Torreyana
Landlord or Landlord, as applicable, for all costs expended by Torreyana
Landlord or Landlord, as applicable, in repairing any damage to the Shared
Conference Facilities, the Amenities, or the Torreyana Project caused by Tenant
or any Tenant Related Party.  The provisions of this Section 40(c) shall survive
the expiration or earlier termination of this Lease.

(d)Rules and Regulations.  Tenant shall be solely responsible for paying for any
and all ancillary services (e.g., audio visual equipment) provided to Tenant,
all food services operators  and any other third party vendors providing
services to Tenant at the Torreyana Project.  Tenant shall use the Amenities
(including, without limitation, the Shared Conference Facilities) in compliance
with all applicable Legal Requirements and any rules and regulations imposed by
Torreyana Landlord or Landlord from time to time and in a manner that will not
interfere with the rights of other Users.  The use of Amenities other than the
Shared Conference Facilities by employees of Tenant shall be in accordance with
the terms and conditions of the standard licenses, indemnification and waiver
agreement required by Torreyana Landlord or the operator of the Amenities to be
executed by all persons wishing to use such Amenities.  Neither Torreyana
Landlord nor Landlord (nor, if applicable, any other affiliate of Landlord)
shall have any liability or obligation for the breach of any rules or
regulations by other Users with respect to the Amenities.  Tenant shall not make
any alterations, additions, or improvements of any kind to the Shared Conference
Facilities, the Amenities or the Torreyana Project.

Tenant acknowledges and agrees that Torreyana Landlord shall have the right at
any time and from time to time to reconfigure, relocate, modify or remove any of
the Amenities at the Torreyana Project and/or to revise, expand or discontinue
any of the services (if any) provided in connection with the Amenities.

(e)Waiver of Liability and Indemnification.  Tenant warrants that it will use
reasonable care to prevent damage to property and injury to persons while on the
Torreyana Project.  Tenant waives any claims it or any Tenant Parties may have
against any ARE Parties relating to, arising out of or in connection with the
Amenities and any entry by Tenant and/or any Tenant Parties onto the Torreyana
Project, and Tenant releases and exculpates all ARE Parties from any liability
relating to, arising out of or in connection with the Amenities and any entry by
Tenant and/or any Tenant Parties onto the Torreyana Project, except, in each
case, to the extent caused by the willful misconduct or gross negligence of any
ARE Party.  Tenant hereby agrees to indemnify, defend, and hold harmless the ARE
Parties from any claim of damage to property or injury to person relating to,
arising out of or in connection with (i) the use of the Amenities by Tenant or
any Tenant Parties, and (ii) any entry by Tenant and/or any Tenant Parties onto
the Torreyana Project, except to the extent caused by the willful misconduct or
gross negligence of any ARE Party.  The provisions of this Section 40 shall
survive the expiration or earlier termination of this Lease.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 33

(f)Insurance.  As of the Amenities Commencement Date, Tenant shall cause
Torreyana Landlord to be named as an additional insured under the commercial
general liability policy of insurance that Tenant is required to maintain
pursuant to Section 17 of this Lease.

41.Satellite Dish.  As long as Tenant is not in default under this Lease, Tenant
shall have the right at its sole cost and expense (but without the requirement
to pay any additional Base Rent in connection therewith), subject to compliance
with all Legal Requirements, to install, maintain, and remove on the top of the
roof of the Building one satellite dish weighing up to 50 pounds and having a
diameter of up to 20 inches and ancillary cable and other related equipment for
the transmission or reception of communication of signals as Tenant may from
time to time desire (collectively, “Satellite Dish”) on the following terms and
conditions:

(a)Requirements.  Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Satellite Dish, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Satellite Dish, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of the
Satellite Dish.  Landlord shall not unreasonably withhold or delay its approval
for the installation and operation of the Satellite Dish; provided, however,
that Landlord may reasonably withhold its approval if the installation or
operation of the Satellite Dish (A) may damage the structural integrity of the
Building, (B) may void, terminate, or invalidate any applicable roof warranty,
(C) may interfere with any service provided by Landlord, (D) may reduce the
leasable space in the Building, or (E) is not properly screened from the viewing
public.  Notwithstanding anything to the contrary contained herein, Landlord
retains the right to utilize during the Term the remainder of the roof (on which
the Satellite Dish is not located) in its sole and absolute discretion.

(b)No Damage to Roof.  If installation of the Satellite Dish requires Tenant to
make any roof cuts or perform any other roofing work, such cuts shall only in
the manner designated in writing by Landlord; and any such installation work
(including any roof cuts or other roofing work) shall be performed by Tenant, at
Tenant’s sole cost and expense by a roofing contractor designated by
Landlord.  If Tenant or its agents shall otherwise cause any damage to the roof
during the installation, operation, and removal of the Satellite Dish such
damage shall be repaired promptly at Tenant’s expense and the roof shall be
restored in the same condition it was in before the damage.  Landlord shall not
charge Tenant Additional Rent for the installation and use of the Satellite
Dish.  If, however, Landlord’s insurance premium or Tax assessment increases as
a result of the Satellite Dish, Tenant shall pay such increase as Additional
Rent within ten (10) days after receipt of a reasonably detailed invoice from
Landlord.  Tenant shall not be entitled to any abatement or reduction in the
amount of Rent payable under this Lease if for any reason Tenant is unable to
use the Satellite Dish.  In no event whatsoever shall the installation,
operation, maintenance, or removal of the Satellite Dish by Tenant or its agents
void, terminate, or invalidate any applicable roof warranty.

(c)Protection.  The installation, operation, and removal of the Satellite Dish
shall be at Tenant’s sole risk.  Tenant shall indemnify, defend, and hold
Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, attorneys’ fees) of
every kind and description that may arise out of or be connected in any way with
Tenant’s installation, operation, or removal of the Satellite Dish.

(d)Removal.  At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Satellite Dish by Tenant, Tenant shall, at its
sole cost and expense, remove the Satellite Dish from the Building.  Tenant
shall leave the portion of the roof where the Satellite Dish was located in good
order and repair, reasonable wear and tear excepted.  If Tenant does not so
remove the Satellite Dish, Tenant hereby authorizes Landlord to remove and
dispose of the Satellite Dish and charge Tenant as Additional Rent for all costs
and expenses incurred by Landlord in such removal and disposal.  Tenant agrees
that Landlord shall not be liable for any Satellite Dish or related property
disposed of or removed by Landlord.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 34

(e)No Interference.  The Satellite Dish shall not interfere with the proper
functioning of any telecommunications equipment or devices that have been
installed or will be installed by Landlord or for any future tenant of the
Building.  Tenant agrees that any other tenant of the Building that in the
future takes possession of any portion of the Building will be permitted to
install such telecommunication equipment that is of a type and frequency that
will not cause unreasonable interference to the Satellite Dish.

(f)Relocation.  Landlord shall have the right, at its expense and after 60 days
prior notice to Tenant, to relocate the Satellite Dish to another site on the
roof of the Building, as long as such site reasonably meets Tenant’s sight line
and interference requirements and does not unreasonably interfere with Tenant’s
use and operation of the Satellite Dish.

(g)Access.  Landlord grants to Tenant the right of ingress and egress on a 24
hour 7 day per week basis to install, operate, and maintain the Satellite
Dish.  Before receiving access to the roof of the Building, Tenant shall give
Landlord at least 24 hours’ advance written or oral notice, except in emergency
situations, in which case 2 hours’ advance oral notice shall be given by
Tenant.  Landlord shall supply Tenant with the name, telephone, and pager
numbers of the contact individual(s) responsible for providing access during
emergencies.

(h)Appearance.  If permissible by Legal Requirements, the Satellite Dish shall
be painted the same color as the Building, so as to render the Satellite Dish
virtually invisible from ground level.

(i)No Assignment.  The right of Tenant to use and operate the Satellite Dish
shall be personal solely to Tandem Diabetes Care, Inc., a Delaware corporation,
and (i) no other person or entity shall have any right to use or operate the
Satellite Dish other than in connection with an assignment of this Lease
pursuant to Section 22 or the sublease of more than 50% of the Premises, and
(ii) Tenant shall not assign, convey, or otherwise transfer to any person or
entity any right, title, or interest in all or any portion of the Satellite Dish
or the use and operation thereof, other than in connection with an assignment of
this Lease pursuant to Section 22 or the sublease of more than 50% of the
Premises.

42.Miscellaneous.

(a)Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above.  Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.

(b)Joint and Several Liability.  If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c)Financial Information.  If not publicly available to Landlord, Tenant shall
deliver to Landlord Tenant’s most recent financial statements within 121 days
after the end of each calendar year or, if applicable, the end of Tenant’s
fiscal year. If such financial statements have been audited, Tenant shall
deliver audited financial statements.  If not publicly available to Landlord,
Tenant shall also deliver to Landlord any other financial information or
summaries that Tenant typically provides to its lenders or
shareholders.  Landlord shall treat all such materials and information contained
therein as confidential information.  So long as Tenant is a “public company”
and its financial information is publicly available, then the foregoing delivery
requirements of this Section 42(c) shall not apply.

(d)Recordation.  Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record.  Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.  

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 35

(e)Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f)Not Binding Until Executed.  The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g)Limitations on Interest.  It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h)Choice of Law.  Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i)Time.  Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

(j)OFAC.  Tenant, all beneficial owners of Tenant, and Landlord are currently
(a) in compliance with and shall at all times during the Term of this Lease
remain in compliance with the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury and any statute, executive
order, or regulation relating thereto (collectively, the “OFAC Rules”), (b) not
listed on, and shall not during the term of this Lease be listed on, the
Specially Designated Nationals and Blocked Persons List, Foreign Sanctions
Evaders List, or the Sectoral Sanctions Identification List, which are all
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

(k)Incorporation by Reference.  All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l)Entire Agreement.  This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(m)No Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 36

satisfaction.  Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or to pursue any other
remedy provided in this Lease.

(n)Redevelopment of Project.  Tenant acknowledges that Landlord, in its sole
discretion, may, subject to the terms set forth in the fourth sentence of
Section 1, from time to time expand, renovate and/or reconfigure the Project as
the same may exist from time to time and, in connection therewith or in addition
thereto, as the case may be, from time to time without limitation:  (a) change
the shape, size, location, number and/or extent of any improvements, buildings,
structures, lobbies, hallways, entrances, exits, parking and/or parking areas
relative to any portion of the Project; (b) modify, eliminate and/or add any
buildings, improvements, and parking structure(s) either above or below grade,
to the Project, the Common Areas and/or any other portion of the Project and/or
make any other changes thereto affecting the same; and (c) make any other
changes, additions and/or deletions in any way affecting the Project and/or any
portion thereof as Landlord may elect from time to time, including without
limitation, additions to and/or deletions from the land comprising the Project,
the Common Areas and/or any other portion of the Project; provided, however, in
no event may Landlord make any changes to the Building or, other than on a
temporary basis, reduce the number of parking spaces available to
Tenant.  Notwithstanding anything to the contrary contained in this Lease,
Tenant shall have no right to seek damages (including abatement of Rent) or to
cancel or terminate this Lease because of any proposed changes, expansion,
renovation or reconfiguration of the Project nor shall Tenant have the right to
restrict, inhibit or prohibit any such changes, expansion, renovation or
reconfiguration; provided, however, Landlord shall not change the size,
dimensions, location or Tenant’s Permitted Use of the Premises.

(o)Discontinued Use.  If, at any time following the Rent Commencement Date,
Tenant does not continuously operate its business in the Premises for a period
of 90 consecutive days, Landlord may, but is not obligated to, elect to
terminate this Lease upon 30 days’ written notice to Tenant, whereupon this
Lease shall terminate 30 days’ after Landlord’s delivery of such written notice
(“Termination Date”), and Tenant shall vacate the Premises and deliver
possession thereof to Landlord in the condition required by the terms of this
Lease on or before the Termination Date and Tenant shall have no further
obligations under this Lease except for those accruing prior to the Termination
Date and those which, pursuant to the terms of the Lease, survive the expiration
or early termination of the Lease.

(p)Alternative Premises.  Commencing on the date that is 18 months prior to the
expiration date of the Base Term of this Lease (the “Alternative Premises
Commencement Date”), through the date that is 15 months prior to the expiration
date of the Base Term of the Lease (the “Alternative Premises Expiration Date”),
Landlord shall have the opportunity, if it so elects and without any obligation
to do so, to offer one or more alternative premises for lease to Tenant which
reasonably satisfies the premises being sought by Tenant following the
expiration or earlier termination of the Base Term of this Lease for purposes of
relocating the operations then being performed at the Building (“Alternative
Premises”).  Such Alternative Premises shall be offered, if at all, to Tenant at
market terms and may be located at the Project or, if Landlord so elects, at
another property in the San Diego area owned or controlled by an entity
controlled by, under common control with, or controlling Landlord including,
without limitation, any of the constituent members of Landlord or Alexandria
Real Estate Equities, Inc. (any such entity, an “Affiliate”).  Alternatively,
Landlord and/or any Affiliate, as the case may be, shall have the right, if it
so elects and without any obligation to do so, to acquire a new project or
redevelop any existing project it then owns to provide the Alternative
Premises.  Such new lease shall, if entered into, otherwise be upon terms and
conditions acceptable to Landlord or Affiliate, as the case may be, and Tenant
in their respective good faith sole discretion.  Tenant agrees to evaluate any
such offer by Landlord (or its Affiliate) in good faith, but shall have no
obligation to enter into any such new lease.  The provisions of this Section
42(p) shall only apply so long as ARE-SD Region No. 36, LLC, or an Affiliate is
the owner of the Project.  Further, the provisions of this Section 42(p) shall
only apply so long as the original Tenant is the Tenant under this Lease and
shall not apply following any assignment of the Lease by the original Tenant.

[ Signatures on next page ]




[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Net Lease10151 Barnes Canyon/Tandem - Page 37

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:

TANDEM DIABETES CARE, INC.,

a Delaware corporation

 

 

 

By: /s/ John Cajigas

Its: CFO

 

 

 

LANDLORD:

ARE-SD REGION NO. 36, LLC,
a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

      By: /s/ Gary Dean
      Its: Senior Vice President RE Legal Affairs

 

 

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

10151 Barnes Canyon/Tandem - Page 1

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

[gukhcdyr0mjp000038.jpg]

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

10151 Barnes Canyon/Tandem - Page 2

[gukhcdyr0mjp000040.jpg]

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

10151 Barnes Canyon/Tandem - Page 1

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

[gukhcdyr0mjp000042.jpg]

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Tenant Build10151 Barnes Canyon/Tandem - Page 1

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER (this "Work Letter") is incorporated into that certain Lease
Agreement (the "Lease") dated as of ____________, _____ by and between ARE-SD
REGION NO. 36, LLC, a Delaware limited liability company ("Landlord"), and
TANDEM DIABETES CARE, INC., a Delaware corporation ("Tenant").  Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1.General Requirements.

(a)Tenant's Authorized Representative.  Tenant designates John Cajigas and Bret
Henning (either such individual acting alone, "Tenant's Representative") as the
only persons authorized to act for Tenant pursuant to this Work
Letter.  Landlord shall not be obligated to respond to or act upon any request,
approval, inquiry or other communication ("Communication") from or on behalf of
Tenant in connection with this Work Letter unless such Communication is in
writing from Tenant's Representative.  Tenant may change either Tenant's
Representative at any time upon not less than 2 business days advance written
notice to Landlord.  

(b)Landlord's Authorized Representative.  Landlord designates Jenny Gardner and
Eric Hedblad (either such individual acting alone, "Landlord's Representative")
as the only persons authorized to act for Landlord pursuant to this Work
Letter.  Tenant shall not be obligated to respond to or act upon any request,
approval, inquiry or other Communication from or on behalf of Landlord in
connection with this Work Letter unless such Communication is in writing from
Landlord's Representative.  Landlord may change either Landlord's Representative
at any time upon not less than 2 business days advance written notice to
Tenant.  

(c)Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that the architect (the "TI Architect") for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord's approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  Landlord shall be named a third party beneficiary of
any contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.  

2.Tenant Improvements.

(a)Tenant Improvements Defined.  As used herein, "Tenant Improvements" shall
mean all improvements to the Premises desired by Tenant of a fixed and permanent
nature.  Other than funding the TI Allowance (as defined below) as provided
herein and the performance of Landlord’s Work pursuant to the terms of the
Lease, Landlord shall not have any obligation whatsoever with respect to the
finishing of the Premises for Tenant's use and occupancy.

(b)Tenant's Space Plans.  Tenant shall deliver to Landlord schematic drawings
and outline specifications (the "TI Design Drawings") detailing Tenant's
requirements for the Tenant Improvements.  Not more than 5 business days
thereafter, Landlord shall deliver to Tenant the written objections, questions
or comments of Landlord and the TI Architect with regard to the TI Design
Drawings.  Tenant shall cause the TI Design Drawings to be revised to address
such written comments and shall resubmit said drawings to Landlord for approval
within 5 business days thereafter.  Such process shall continue until Landlord
has approved the TI Design Drawings.  If necessary or reasonably desirable
during this process, Landlord shall make Landlord’s Representatives reasonably
available to meet and confer with the Tenant Representatives or the TI
Architect, or both, to resolve Landlord’s objections, questions and/or comments.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Tenant Build10151 Barnes Canyon/Tandem - Page 2

(c)Working Drawings.  Within a reasonable period following the approval of the
TI Design Drawings by Landlord, Tenant shall cause the TI Architect to prepare
and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Tenant Improvements ("TI Construction
Drawings"), which TI Construction Drawings shall be prepared substantially in
accordance with the TI Design Drawings.  Tenant shall be solely responsible for
ensuring that the TI Construction Drawings reflect Tenant's requirements for the
Tenant Improvements.  Landlord shall deliver its written comments on the TI
Construction Drawings to Tenant not later than 5 business days after Landlord's
receipt of the same; provided, however, that Landlord may not disapprove any
matter that is consistent with the TI Design Drawings.  Tenant and the TI
Architect shall consider all such comments in good faith and shall, within 5
business days after receipt, notify Landlord how Tenant proposes to respond to
such comments.  Any disputes in connection with such comments shall be resolved
in accordance with Section 2(d) hereof.  Provided that the design reflected in
the TI Construction Drawings is consistent with the TI Design Drawings, Landlord
shall approve the TI Construction Drawings submitted by Tenant.  Once approved
by Landlord, subject to the provisions of Section 4 below, Tenant shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in Section
3(a) below).  If necessary or reasonably desirable during this process, Landlord
shall make Landlord’s Representatives reasonably available to meet and confer
with Tenant’s Representatives or the TI Architect, or both, to resolve
Landlord’s comments.

(d)Approval and Completion.  If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord's and Tenant's positions with respect to such dispute, (ii)
that all costs and expenses resulting from any such decision by Tenant shall be
payable out of the TI Fund (as defined in Section 5(d) below), and (iii)
Tenant's decision will not affect the base Building, structural components of
the Building or any Building systems (in which case Landlord shall make the
final decision).  Any changes to the TI Construction Drawings following
Landlord's and Tenant's approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3.Performance of the Tenant Improvements.

(a)Commencement and Permitting of the Tenant Improvements.  Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (the "TI Permit") authorizing the construction of
the Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord.  The cost of obtaining the TI Permit shall be payable from the TI
Fund.  Landlord shall assist Tenant in obtaining the TI Permit.  Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the TI Architect), and
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers' compensation
insurance.  Tenant shall cause the general contractor to provide a certificate
of insurance naming Landlord, Alexandria Real Estate Equities, Inc., and
Landlord’s lender (if any) as additional insureds for the general contractor’s
liability coverages required above.

(b)Selection of Materials, Etc.  Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant's reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord's reasonable discretion if
the matter concerns the structural components of the Building or any Building
system.  In each case, materials shall be new unless otherwise specified in the
TI Construction Drawings.

(c)Tenant Liability.  Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d)Substantial Completion.  Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Tenant Build10151 Barnes Canyon/Tandem - Page 3

subject, in each case, to Minor Variations and normal "punch list" items of a
non-material nature which do not interfere with the use of the Premises
("Substantial Completion" or "Substantially Complete").  Upon Substantial
Completion of the Tenant Improvements, Tenant shall require the TI Architect and
the general contractor to execute and deliver, for the benefit of Tenant and
Landlord, a Certificate of Substantial Completion in the form of the American
Institute of Architects ("AIA") document G704.  For purposes of this Work
Letter, "Minor Variations" shall mean any modifications reasonably
required:  (i) to comply with all applicable Legal Requirements and/or to obtain
or to comply with any required permit (including the TI Permit); (ii) to comport
with good design, engineering, and construction practices which are not
material; or (iii) to make reasonable adjustments for field deviations or
conditions encountered during the construction of the Tenant Improvements.

4.Changes.  Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the TI Design Drawings, shall be requested
and instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

(a)Tenant's Right to Request Changes.  If Tenant shall request changes
("Changes"), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a "Change
Request"), which Change Request shall detail the nature and extent of any such
Change.  Such Change Request must be signed by Tenant's
Representative.  Landlord shall review and approve or disapprove such Change
Request within 10 business days thereafter, provided that Landlord's approval
shall not be unreasonably withheld, conditioned or delayed.

(b)Implementation of Changes.  If Landlord approves such Change, Tenant may
cause the approved Change to be instituted.  If any TI Permit modification or
change is required as a result of such Change, Tenant shall provide Landlord
with a copy of such TI Permit modification or change promptly upon receipt by
Tenant.

5.Costs.

(a)Budget For Tenant Improvements.  Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (the "Budget"), and deliver a copy of
the Budget to Landlord for Landlord's approval, which shall not be unreasonably
withheld or delayed.  The Budget shall be based upon the TI Construction
Drawings approved by Landlord. The Budget shall include a payment to Landlord of
administrative rent ("Administrative Rent") equal to 1% of the TI Costs (as
hereinafter defined) for monitoring and inspecting the construction of the
Tenant Improvements, which sum shall be payable from the TI Fund, but which
amount, as disbursed, shall not bear interest.  Such Administrative Rent shall
include, without limitation, all reasonable out-of-pocket costs, expenses and
fees incurred by or on behalf of Landlord arising from, out of, or in connection
with, such monitoring of the construction of the Tenant Improvements, and shall
be payable out of the TI Fund.  

(b)TI Allowance.  Landlord shall provide to Tenant a tenant improvement
allowance ("TI Allowance") of $70.00 per rentable square foot of the Premises,
or $3,421,600 in the aggregate, which shall, to the extent used, result in TI
Rent pursuant to Section 4(b) of the Lease.  Within 60 days after the mutual
execution and delivery of the Lease by the parties, Tenant shall notify Landlord
how much of the TI Allowance Tenant has elected to receive from Landlord.  Such
election shall be final and binding on Tenant, and may not thereafter be
modified without Landlord's consent, which may be granted or withheld in
Landlord's sole and absolute subjective discretion.  The TI Allowance shall be
disbursed in accordance with this Work Letter.

Tenant shall have no right to the use or benefit (including any reduction to
Base Rent) of any portion of the TI Allowance not required for the construction
of (i) the Tenant Improvements described in the TI Construction Drawings
approved pursuant to Section 2(d) or (ii) any Changes pursuant to Section
4.  Tenant

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Work Letter – Tenant Build10151 Barnes Canyon/Tandem - Page 4

shall have no right to any portion of the TI Allowance elected to be used by
Tenant that is not disbursed before the last day of the month that is 12 months
after the Commencement Date.  

(c)Costs Includable in TI Fund.  The TI Fund shall be used solely for the
payment of design, engineering, permits and construction costs in connection
with the construction of the Tenant Improvements, including, without limitation,
the cost of electrical power and other utilities used in connection with the
construction of the Tenant Improvements, the cost of preparing the TI Design
Drawings and the TI Construction Drawings, all costs set forth in the Budget,
including Landlord's Administrative Rent, and the cost of Changes (collectively,
"TI Costs").  Notwithstanding anything to the contrary contained herein, the TI
Fund shall not be used to purchase any furniture, personal property or other
non-Building system materials or equipment, including, but not be limited to,
Tenant's voice or data cabling, non-ducted biological safety cabinets and other
scientific equipment not incorporated into the Tenant Improvements.  

(d)Excess TI Costs.  Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance which Tenant elects to use.  If at any time and from time-to-time, the
remaining TI Costs under the Budget exceed the remaining unexpended TI Allowance
(“Excess TI Costs”), monthly disbursements of the TI Allowance shall be made in
the proportion that the remaining TI Allowance bears to the outstanding TI Costs
under the Budget, and Tenant shall fund the balance of each such monthly
draw.  For purposes of any litigation instituted with regard to such amounts,
those amounts will be deemed Rent under the Lease.  The TI Allowance and Excess
TI Costs is herein referred to as the "TI Fund."  Funds deposited by Tenant
shall be the first thereafter disbursed to pay TI Costs.  Notwithstanding
anything to the contrary set forth in this Section 5(d), Tenant shall be fully
and solely liable for TI Costs and the cost of Minor Variations in excess of the
TI Allowance.  If upon Substantial Completion of the Tenant Improvements and the
payment of all sums due in connection therewith there remains any undisbursed
portion of the TI Fund, Tenant shall be entitled to such undisbursed TI Fund
solely to the extent of any Excess TI Costs deposit Tenant has actually made
with Landlord.

(e)Payment for TI Costs.  During the course of design and construction of the
Tenant Improvements, Landlord shall reimburse Tenant for TI Costs once a month
against a draw request in Landlord's standard form, containing evidence of
payment of such TI Costs by Tenant and such certifications, lien waivers
(including a conditional lien release for each progress payment and
unconditional lien releases for the prior month's progress payments), inspection
reports and other matters as Landlord customarily obtains, to the extent of
Landlord's approval thereof for payment, no later than 30 days following receipt
of such draw request.  Upon completion of the Tenant Improvements (and prior to
any final disbursement of the TI Fund), Tenant shall deliver to Landlord:  (i)
sworn statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial completion in Form AIA G704,
(iv) a certificate of occupancy for the Premises; and (v) copies of all
operation and maintenance manuals and warranties affecting the Premises.  

6.Miscellaneous.

(a)Consents.  Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

(b)Modification.  No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

(c)No Default Funding.  In no event shall Landlord have any obligation to fund
any portion of the TI Allowance during any period that Tenant is in Default
under the Lease.

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

10151 Barnes Canyon/Tandem - Page 1

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of
______________, ____, between ARE-SD REGION NO. 36, LLC, a Delaware limited
liability company (“Landlord”), and TANDEM DIABETES CARE, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease dated
______________, _____ (the “Lease”), by and between Landlord and Tenant.  Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ______________,
_____, the Rent Commencement Date is ______________, _____, and the termination
date of the Base Term of the Lease shall be midnight on ______________,
_____.  In case of a conflict between the terms of the Lease and the terms of
this Acknowledgment of Commencement Date, this Acknowledgment of Commencement
Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:

TANDEM DIABETES CARE, INC.,

a Delaware corporation

 

 

 

By:

Its:

 

 

 

LANDLORD:

ARE-SD REGION NO. 36, LLC,
a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

By:
Its:

 

 

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Rules and Regulations10151 Barnes Canyon/Tandem - Page 1

EXHIBIT E TO LEASE

Rules and Regulations

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or any Tenant Party, or used by them for any purpose other than ingress
and egress to and from the Premises.

2.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3.Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted.  Any such installation or connection shall be made
at Tenant’s expense.

6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project exclusive of the diesel
fuel storage and diesel backup generators.

7.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours.  There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.  All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.  All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8.Tenant shall use commercially reasonable efforts to maintain the Premises free
from rodents, insects and other pests.

9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and
cleanliness.  Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

11.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

Rules and Regulations10151 Barnes Canyon/Tandem - Page 2

13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14.No auction, public or private, will be permitted on the Premises or the
Project.

15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16.The Premises shall not be used for lodging, sleeping or cooking (except in
the kitchen or break room) or for any immoral or illegal purposes or for any
purpose other than that specified in the Lease.  No gaming devices shall be
operated in the Premises.

17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

10151 Barnes Canyon/Tandem - Page 1

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None.

 

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

10151 Barnes Canyon/Tandem - Page 1

EXHIBIT G TO LEASE

INTENTIONALLY OMITTED

 

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

10151 Barnes Canyon/Tandem - Page 1

EXHIBIT H TO LEASE

LANDLORD’S WORK/SCHEDULE

Initial Landlord’s Work: (1) infill of openings in existing interior seismic
sheer walls, (2) cutting and capping (flush or below floor level) of all pipes
located at the southwest corner of the Building

Remaining Landlord’s Work: (1) upgrade of primary electrical service to Premises
with no more than 2,000 amps, 277-480v 3-phase power pulled to the electric room
in the building, (2) new R-19 TPO or foam roof, including removal of existing
HVAC equipment, (3) site upgrades described in Section 7 of the Lease to meet
current ADA code requirements for the parking lot, all pathways and entrances to
the Building, including any exterior lighting for exiting or path of travel, (4)
landscape cleanup including demo of existing trees at building perimeter, (5)
new slurry seal and restripe of existing parking lot.

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

10151 Barnes Canyon/Tandem - Page 1

EXHIBIT I TO LEASE

TENANT’S MAINTENANCE OBLIGATIONS

 

 

[gukhcdyr0mjp000054.jpg]

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

10151 Barnes Canyon/Tandem - Page 1

EXHIBIT J TO LEASE

HAZARDOUS MATERIALS LIST

 

The following hazardous materials which shall be used in quantities small enough
to qualify as “de minimis” quantities:

 

1.  Cleaners/Solvents including:

Ethanol

Propanol

Acetone

Propylene glycol

Methyl propyl ketone

2.  Adhesives (Loctite, etc.)

3.  Oils/greases/lubricants

4.  Lead Solder

 

Hazardous Materials that may exceed de minimis quantities:

 

1.  Isopropanol Alcohol (stored in 1 Gallon containers, no tanks)

2.  Nitrogen

3.  Diesel (outside generators)

4.  Adhesives/silicone Elastomers

 

 

[gukhcdyr0mjp000001.jpg]

--------------------------------------------------------------------------------

10151 Barnes Canyon/Tandem - Page 1

EXHIBIT K TO LEASE

PIPE CLUSTER

[gukhcdyr0mjp000057.jpg]

[gukhcdyr0mjp000001.jpg]